Name: Commission Regulation (EC) No 2230/96 of 15 November 1996 amending the Annex to Regulation (EEC) No 3846/87 establishing an agricultural product nomenclature for export refunds
 Type: Regulation
 Subject Matter: tariff policy;  agricultural structures and production;  trade policy
 Date Published: nan

 27. il . 96 Ã Ã Ã  Official Journal of the European Communities No L 305/1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC ) No 2230/96 of 15 November 1996 amending the Annex to Regulation (EEC ) No 3846/87 establishing an agricultural product nomenclature for export refunds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EEC ) No 3846/87 of 17 December 1987 establishing an agricultural product nomenclature for export refunds (*), as last amended by Regulation (EC ) No 2123/96 ( 2 ), and in particular Article 3 , last subparagraph, thereof, Whereas Regulation (EEC ) No 3846/87 provides for the publication of the full version of the refund nomenclature to be used from 1 January each year as it follows from the regulatory provisions on export arrangements for agricultural products ( 3 ); Whereas the amendment introduced by Commission Regulation (EC ) No 1222/96 ( 4 ) shall be taken into consideration and the digit 9 incorporated into the code of the refund nomenclature after the first eight digits referring to the subheadings of the combined nomenclature ; Whereas account must be taken of amendments to the combined nomenclature introduced by Commission Regulation ( EC ) No 1734/96 of 9 September 1996 amending Annex I to Council Regulation ( EEC ) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff ( 5 ) applicable from 1 January 1997, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EEC ) No 3846/87 is hereby replaced by the Annex hereto . (') OJ No L 366 , 24 . 12 . 1987, p. 1 . ( 2 ) OJ No L 284 , 6 . 11 . 1996 , p. 2 . ( 3 ) Incorporated in the Annex to this Regulation are amendments resulting from the adoption of the following measures :  Commission Regulation (EC) No 823/96 of 3 May 1996 (OJ No L 111 , 4 . 5 . 1996 , p . 9 ),  Commission Regulation (EC ) No 1222/96 of 28 June 1996 (OJ No L 161 , 29 . 6 . 1996 , p . 62 ),  Commission Regulation (EC ) No 2088/96 of 31 October 1996 (OJ No L 282, 1 . 11 . 1996 , p. 4 ). ( 4 ) OJ No L 161 , 29 . 6 . 1996 , p. 62 . ( 5 ) OJ No L 238 , 19 . 9 . 1996 , p. 1 . No L 305/2 EN Official Journal of the European Communities 27 . 11 . 96 Article 2 This Regulation shall enter into force on 1 January 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 November 1996 . For the Commission Franz FISCHLER Member of the Commission 27. 11 . 96 I en I Official Journal of the European Communities No L 305/3 ANNEX AGRICULTURAL PRODUCT NOMENCLATURE FOR EXPORT REFUNDS No L 305/4 PEN Official Journal of the European Communities 27. 11 . 96 CONTENTS Sector Page 1 . Cereals and wheat or rye flour, groats or meal 5 2 . Rice and broken rice 6 3 . Products processed from cereals 8 4 . Cereal-based compound feedingstuffs 13 5 . Beef and veal 14 6 . Pigmeat 19 7. Poultrymeat 24 8 . Eggs 26 9 . Milk and milk products 27 10 . Fruit and vegetables 42 11 . Products processed from fruit and vegetables 47 12 . Olive oil 49 13 . White and raw sugar without further processing 50 14 . Syrups and other sugar products 51 15 . Wine 52 27. 11 . 96 I EN J Official Journal of the European Communities No L 305/5 1 . Cereals and wheat or rye flour, groats or meal CN code Description of goods Product code 1001 Wheat and meslin : 1001 10 00  Durum wheat :   Seed 1001 10 00 9200   Other 1001 10 00 9400 ex 1001 90  Other :   Other spelt , common wheat and meslin : 1001 90 91    Common wheat and meslin seed 1001 90 91 9000 1001 90 99    Other 1001 90 99 9000 1002 00 00 Rye 1002 00 00 9000 1003 00 Barley : 1003 00 10  Seed 1003 00 10 9000 1003 00 90  Other 1003 00 90 9000 1004 00 00 Oats :  Seed 1004 00 00 9200  Other 1004 00 00 9400 1005 Maize (corn ): ex 1005 10  Seed : 1005 10 90   Other 1005 10 90 9000 1005 90 00  Other 1005 90 00 9000 1007 00 Grain sorghum: 1007 00 90  Other 1007 00 90 9000 ex 1008 Buckwheat , millet and canary seed ; other cereals : 1008 20 00  Millet 1008 20 00 9000 1101 00 00 Wheat or meslin flour :  Wheat flour : 1101 00 11   Of durum wheat 1101 00 11 9000 1101 00 15   Of common wheat and spelt :    Of an ash content of 0 to 600 mg/100 g 1101 00 15 9100    Of an ash content of 601 to 900 mg/100 g 1101 00 15 9130    Of an ash content of 901 to 1 100 mg/100 g 1101 00 15 9150 "    Of an ash content of 1 101 to 1 650 mg/100 g 1101 00 15 9170    Of an ash content of 1 651 to 1 900 mg/100 g 1101 00 15 9180    Of an ash content of more than 1 900 mg/100 g 1101 00 15 9190 1101 00 90  Meslin flour 1101 00 90 9000 ex 1 102 Cereal flours other than of wheat or meslin : 1102 10 00  Rye flour :   Of an ash content of 0 to 1 400 mg/100 g 1102 10 00 9500   Of an ash content of 1 400 to 2 000 mg/100 g 1102 10 00 9700   Of an ash content of more than 2 000 mg/100 g 1102 10 00 9900 ex 1 103 Cereal groats , meal and pellets :  Groats and meal : 1103 11   Of wheat : 1103 11 10    Durum wheat :     Of an ash content from 0 to 1 300 mg/100 g: Meal of which less than 10% , by weight , is capable of passing through a sieve of 0,160 mm mesh 1103 11 10 9200      Other 1103 11 10 9400     Of an ash content of more than 1 300 mg/100 g 1103 11 10 9900 1103 11 90    Common wheat and spelt :     Of an ash content of 0 to 600 mg/100 g 1103 11 90 9200     Of an ash content exceeding 600 mg/100 g 1103 11 90 9800 No L 305/6 I EN I Official Journal of the European Communities 27 . 11 . 96 2 . Rice and broken rice CN code Description of goods Product code 1006 Rice : 1006 20  Husked ( brown ) rice :   Parboiled : 1 006 20 1 1    Round grain 1006 20 11 9000 1006 20 13    Medium grain 1006 20 13 9000    Long grain : 1006 20 15     Of a length/width ratio greater than 2 but less than 3 1006 20 15 9000 1006 20 17     Of a length/width ratio equal to or greater than 3 1006 20 17 9000   Other : 1006 20 92    Round grain 1006 20 92 9000 1006 20 94    Medium grain 1006 20 94 9000    Long grain : 1006 20 96 --    Of a length/width ratio greater than 2 but less than 3 1006 20 96 9000 1006 20 98     Of a length/width ratio equal to or greater than 3 1006 20 98 9000 1006 30  Semi-milled or wholly milled rice , whether or not polished or glazed :   Semi-milled rice :    Parboiled : 1006 30 21     Round grain 1006 30 21 9000 1006 30 23     Medium grain 1006 30 23 9000     Long grain : 1006 30 25      Of a length/width ratio greater than 2 but less than 3 1006 30 25 9000 1006 30 27      Of a length/width ratio equal to or greater than 3 1006 30 27 9000    Other : 1006 30 42     Round grain 1006 30 42 9000 1006 30 44     Medium grain 1006 30 44 9000     Long grain : 1006 30 46      Of a length/width ratio greater than 2 but less than 3 1006 30 46 9000 1006 30 48      Of a length/width ratio equal to or greater than 3 1006 30 48 9000   Wholly milled rice :    Parboiled : 1006 30 61     Round grain :      In immediate packings of 5 kg net or less 1006 30 61 9100      Other 1006 30 61 9900 1006 30 63     Medium grain :      In immediate packings of 5 kg net or less 1006 30 63 9100      Other 1006 30 63 9900     Long grain : 1006 30 65 Of a length/width ratio greater than 2 but less than 3 :       In immediate packings of 5 kg net or less 1006 30 65 9100       Other 1006 30 65 9900 1006 30 67 Of a length/width ratio equal to or greater than 3 :       In immediate packings of 5 kg net or less 1006 30 67 9100       Other 1006 30 67 9900    Other : 27. 11 . 96 EN Official Journal of the European Communities No L 305/7 CN code Description of goods Product code 1006 30 92     Round grain :      In immediate packings of 5 kg net or less 1006 30 92 9100      Other 1006 30 92 9900 1006 30 94     Medium grain :      In immediate packings of 5 kg net or less 1006 30 94 9100 Other 1006 30 94 9900     Long grain : 1006 30 96      Of a length/width ratio greater than 2 but less than 3 :       In immediate packings of 5 kg net or less 1006 30 96 9100    Other 1006 30 96 9900 1006 30 98      Of a length/width ratio equal to or greater than 3 :       In immediate packings of 5 kg net or less 1006 30 98 9100 Other 1006 30 98 9900 1006 40 00  Broken rice 1006 40 00 9000 No L 305/8 I EN j Official Journal of the European Communities 27. 11 . 96 3 . Products processed from cereals CN code Description of goods Product code ex 1102 Cereal flours other than of wheat or mesiin : ex 1102 20  Maize (corn ) flour : ex 1102 20 10  - Of a fat content not exceeding 1,5% by weight :    Of a fat content not exceeding 1,3 % by weight and of a crude fibre content, referred to dry matter , not exceeding 0,8% by weight ( 4 ) 1102 20 10 9200    Of a fat content exceeding 1,3 % but not exceeding 1,5 % by weight and of a crude fibre content , referred to dry matter , not exceeding 1 % by weight ( 4 ) 1102 20 10 9400 ex 1102 20 90   Other :    Of a fat content exceeding 1,5 % but not exceeding 1,7% by weight and of a crude fibre content, referred to dry matter , not exceeding 1 % by weight ( 4 ) 1102 20 90 9200 ex 1102 90  Other : 1102 90 10   Barley flour :    Of an ash content , referred to dry matter, not exceeding 0,9 % by weight and of a crude fibre content , referred to dry matter , not exceeding 0,9 % by weight 1102 90 10 9100    Other 1102 90 10 9900 ex 1102 90 30   Oat flour :    Of an ash content , referred to dry matter , not exceeding 2,3 % by weight, of a crude fibre content , referred to dry matter, not exceeding 1,8% by weight , of a moisture content not exceeding 1 1 % and of which the peroxidase is virtually inactivated 1102 90 30 9100 ex 1103 Cereal groats , meal and pellets :  Groats and meal : ex 1103 12 00   Of oats :    Of an ash content , referred to dry matter, not exceeding 2,3 % by weight , of a tegument content not exceeding 0,1 % , of a moisture content not exceeding 1 1 % and of which the peroxidase is virtually inactivated 1103 12 00 9100 ex 1103 13   Of maize (corn ): ex 1103 13 10    Of a fat content not exceeding 1,5% by weight :     Of a fat content , not exceeding 0,9 % by weight and a crude fibre content, referred to dry matter , not exceeding 0,6% by weight (')( 5 ) 1103 13 10 9100     Of a fat content, exceeding 0,9% by weight but not exceeding 1,3% by weight and a crude fibre content , referred to dry matter, not exceeding 0,8% by weight (')( 5 ) 1103 13 10 9300     Of a fat content , exceeding 1,3% by weight but not exceeding 1,5% by weight and of a crude fibre content , referred to dry matter , not exceeding 1,0% by weight (') ( 5 ) 1103 13 10 9500 ex 1103 13 90    Other :     Of a fat content , exceeding 1,5% by weight but not exceeding 1,7% by weight and of a crude fibre content , referred to dry matter , not exceeding 1% by weight (') ( 5 ) 1103 13 90 9100 ex 1103 19   Of other cereals : 1103 19 10    Of rye 1103 19 10 9000 27. 11 . 96 EN | Official Journal of the European Communities No L 305/9 CN code Description of goods Product code ex 1103 19 30 -   Of barley : -    Of an ash content , referred to dry matter , not exceeding 1 % by weight and of a crude fibre content, referred to dry matter , not exceeding 0,9 % by weight 1103 19 30 9100 - Pellets : 1103 21 00 -  Of wheat 1103 21 00 9000 ex 1103 29 -  Of other cereals : 1103 29 20 -   Of barley 1103 29 20 9000 ex 1104 Cereal grains otherwise worked ( for example, hulled, rolled , flaked , pearled , sliced or kibbled ), except rice of heading No 1006 ; germ of cereals , whole, rolled , flaked or ground : - Rolled or flaked grains : ex 1104 11 -  Of barley : ex 1104 11 90 -   Flaked : -    Of an ash content, referred ,to dry matter , not exceeding 1 % by weight and of a crude fibre content , referred to dry matter, not exceeding 0,9 % by weight 1104 11 90 9100 ex 1 104 12 -  Of oats : ex 1104 12 90 -   Flaked :     Of an ash content , referred to dry matter , not exceeding 2,3 % by weight, of a tegument content not exceeding 0,1 % , of a moisture content not exceeding 12% and of which the peroxidase is virtually inactivated 1104 12 90 9100     Of an ash content , referred to dry matter , not exeeding 2,3 % by weight , of a tegument content exceeding 0,1% , but not exceeding 1,5% , of a moisture content not exceeding 12% and of which the peroxidase is virtually inactivated 1104 12 90 9300 ex 1104 19 -  Of other cereals : 1104 19 10 -   Of wheat 1104 19 10 9000 ex 1104 19 50   Of maize :    Flaked :     Of a fat content , referred to dry matter , not exceeding 0,9 % by weight and of a crude fibre content, referred to dry matter , not exceeding 0,7 % by weight ( 5 )     Of a fat content , referred to dry matter , exceeding 0,9% but not exceeding 1,3% by weight and of a crude fibre content , referred to dry matter , not exceeding 0,8 % by weight ( 5 ) Other worked grains ( for example, hulled , pearled , sliced or kibbled ): 1104 19 50 9110 1104 19 50 9130 ex 1 104 21 -  Of barley : ex 1104 21 10 -   Fiulled ( shelled or husked ):  Of an ash content , referred to dry matter , not exceeding 1 % by weight and of a crude fibre content , referred to dry matter , not exceeding 0,9 % by weight ( 2 ) 1104 21 10 9100 1104 21 30 -   Hulled and sliced or kibbled ('GrÃ ¼tze' or 'grutten '): -    Of an ash content, referred to dry matter, not exceeding 1 % by weight and of a crude fibre content , referred to dry matter , not exceeding 0,9 % by weight ( 2 ) 1104 21 30 9100 No L 305/10 I EN | Official Journal of the European Communities 27 . 11 . 96 CN code Description of goods Product code ex 1104 21 50 -   Pearled :    Of an ash content, referred to dry matter, not exceeding 1 % by weight (without talc ):     First category ( 3 )    Of an ash content , referred to dry matter , not exceeding 1 % by weight (without talc )     Second category ( 3 ) 1104 21 50 9100 1104 21 50 9300 ex 1 104 22   Of oats : ex 1104 22 20 -   Hulled ( shelled or husked ): I    Of an ash content , referred to dry matter, not exceeding 2,3 % by weight, of tegument content not exceeding 0,5 % , of a moisture content not exceeding 11 % and of which the peroxidase is virtually inactivated ( 2 ) 1104 22 20 9100 ex 1104 22 30 -   Hulled and sliced or kibbled ('GrÃ ¼tze ' or 'grutten '):    Of an ash content, referred to dry matter , not exceeding 2,3 % by weight, of a tegument content not exceeding 0,1 % , of a moisture content not exceeding 11 % and of which the peroxidase is virtually inactivated ( 2 ) 1104 22 30 9100 ex 1104 23 -  Of maize (corn ): ex 1104 23 10 -   Hulled ( shelled or husked ), whether or not sliced or kibbled :    Of a fat content, referred to dry matter , not exceeding 0,9 % by weight and of a crude fibre content , referred to dry matter, not exceeding 0,6 % by weight ('GrÃ ¼tze' or 'grutten ') ( 2 )( 5 ) 1104 23 10 9100 "    Of a fat content, referred to dry matter , exceeding 0,9 % but not exceeding 1,3% by weight and of a crude fibre content , referred to dry matter, not exceeding 0,8 % by weight ('GrÃ ¼tze' or 'grutten ') ( 2 ) ( 5 ) 1104 23 10 9300 1104 29   Of other cereals :   Hulled ( shelled or husked ), whether or not sliced or kibbled : ex 1104 29 11     Of wheat , not sliced or kibbled ( 2 )   Not otherwise worked than kibbled : 1104 29 11 9000 1104 29 51 -    Of wheat 1104 29 51 9000 1104 29 55 -    Of rye 1104 29 55 9000 1104 30 - Germ of cereals , whole, rolled , flaked or ground : 1104 30 10 -  Of wheat 1104 30 10 9000 1104 30 90 -  Of other cereals 1104 30 90 9000 1107 Malt , whether or not roasted : I 1107 10  Not roasted :  Of wheat : I 1107 10 11 -   In the form of flour 1107 10 11 9000 1107 10 19    Other :  Other : 1107 10 19 9000 1107 10 91 -   In the form of flour 1107 10 91 9000 1107 10 99 - Other 1107 10 99 9000 1107 20 00 - Roasted 1107 20 00 9000 ex 1108 Starches; inulin : I - Starches ( 6 ): \\ ex 1108 11 00 -  Wheat starch : ll -   Of a dry matter content of not less than 87 % and a purity in the dry matter of not less than 97% 1108 11 00 9200 27. 11 . 96 | EN | Official Journal of the European Communities No L 305/11 CN code Description of goods Product code ex 1108 11 00 (cont'd)  -  Of a dry matter content of not less than 84% but less than 87% and a purity in the dry matter of not less than 97 % ( 7 ) 1108 11 00 9300 ex 1108 12 00   Maize (corn ) starch :    Of a dry matter content of not less than 87 % and a purity in the dry matter of not less than 97% 1108 12 00 9200    Of a dry matter content of not less than 84% but less than 87% and a purity in the dry matter of not less than 97% (7 ) 1108 12 00 9300 ex 1108 13 00   Potato starch :    Of a dry matter content of not less than 80% and a purity in the dry matter of not less than 97% 1108 13 00 9200    Of a dry matter content of not less than 77% but less than 80% and a purity in the dry matter of not less than 97% ( 7 ) 1108 13 00 9300 ex 1108 19   Other starches : ex 1108 19 10    Rice starch :     Of a dry matter content of not less than 87% and a purity in the dry matter of not less than 97% 1108 19 10 9200     Of a dry matter content of not less than 84% but less than 87% and a purity in the dry matter of not less than 97 % ( 7 ) 1108 19 10 9300 ex 1109 00 00 Wheat gluten, whether or not dried :  Dried wheat gluten , of a protein content, referred to dry matter , of 82 % or more by weight (N x 6,25 ) 1109 00 00 9100 1702 Other sugars , including chemically pure lactose, maltose, glucose and fructose, in solid form; sugar syrups not containing added flavouring or colouring matter ; artifical honey , whether or not mixed with natural honey; caramel : cx 1702 30  Glucose and glucose syrup, not containing fructose or containing in the dry state less than 20 % by weight of fructose : Other :    Containing in the dry state , 99 % or more by weight of glucose : 1702 30 51     In the form of white crystalline powder, whether or not agglomerated 1702 30 51 9000 1702 30 59     Other ( 8 )    Other : 1702 30 59 9000 1702 30 91     In the form of white crystalline powder, whether or not agglomerated 1702 30 91 9000 1702 30 99 Other * 8 ) 1 702 30 99 9000 ex 1702 40  Glucose and glucose syrup , containing in the dry state at least 20% but less than 50% by weight of fructose : 1702 40 90   Other 1702 40 90 9000 ex 1702 90  Other, including invert sugar : 1702 90 50   Maltodextrine and maltodextrine syrup : _ _ _ Maltodextrine, in the form of white crystalline powder, whether or not agglomerated 1702 90 50 9100 Other ( 8 ) 1702 90 50 9900   Caramel :    Other : 1702 90 75     In the form of powder, whether or not agglomerated 1702 90 75 9000 1702 90 79     Other 1702 90 79 9000 No L 305/12 [ EN Official Journal of the European Communities 27 . 11 . 96 CN code Description of goods Product code 2106 Food preparations not elsewhere specified or included : ex 2106 90  Other :   Flavoured or coloured sugar syrups :    Other : 2106 90 55     Glucose syrup and maltodextrine syrup ( 8 ) 2106 90 55 9000 (') The export refund is paid in respect of maize , groats and meal :  of which a percentage not exceeding 30% passes through a sieve with an aperture of 315 micrometres ,  of which a percentage not exceeding 5% passes through a sieve with an aperture of 150 micrometres . (') ' Hulled grains ' are grains corresponding to the definition given in the Annex to Commission Regulation ( EEC ) No 821 /68 (OJ No L 149 , 29 . 6 . 1968 , p. 46 ). ( ; ) ' Pearled grains ' are grains corresponding to the definition given in the Annex to Regulation ( EEC ) No 821 /68 . C4 ) The analytical method to be used for the determination of the fatty matter content is that printed in Annex I (method A ) to Commission Directive 84/4/EEC ( OJ No L 15 , 18 . 1 . 1984 , p . 28 ). O The procedure to he followed for the determination of the fatty matter content is as follows :  the sample has to be crushed so that 90% or more can pass through a sieve with an aperture of 500 micrometres and 100% can pass through a sieve with an aperture of 1 000 micrometres ,  the analytical method to be used afterwards is that which is printed in Annex I (method A ) to Directive 84/4/EEC. (') The drv matter content of starch is determined by the method laid down in Annex II to Commission Regulation ( EEC ) No 1908/84 (OJ No L 178 , 5 . 7 . 1984 , p. 22 ). The purity of starch is determined using the Ewers modified polarimetric method , as published in Annex I of the Third Commission Directive 72/ 199/EEC ( OJ No L 123 , 29 . 5 . 1972 , p. 6 ). ( ) The export refund payable for starch shall be adjusted by using the following formula : actual % dry matter 1 . Potato starch : 80 x export refund . actual % dry matter 2 . All other types of starch : 87 x export refund . When completing customs formalities , the applicant shall state on the declaration provided for this purpose the dry matter content of the product . ( s ) The export refund is payable for products having a dry matter content of less than 78 % . The export refund provided for products having a dry matter content of less than 78 % shall be adjusted by using the following formula : actual dry matter content x export refund The dry matter content is determined by method 2 laid down in Annex II to Commission Directive 79/796/EEC (OJ No 1. 239 , 22 . 9 . 1979 , p. 24 ), or by any other suitable analysis method offering at least the same guarantees . 27. 11 . 96 I EN I Official Journal of the European Communities No L 305/13 4 . Cereal-based compound feedingstuffs CN code Description of goods Product code 2309 Preparations of a kind used in animal feeding ('): ex 2309 10  Dog or cat food , put up for retail sale :   Containing starch, glucose, glucose syrup, maltodextrine or maltodextrine syrup falling within subheadings 1702 30 51 to 1702 40 90 , 1702 90 50 and 2106 90 55 or milk products :    Containing starch, glucose, syrup, maltodextrine or maltodextrine syrup :     Containing no starch, or containing 10% or less by weight of starch (2 ) ( 5 ): 2309 10 11      Containing no milk products or containing less than 10% by weight of such products 2309 10 11 9000 2309 10 13      Containing not less than 10% but less than 50% by weight of milk products     Containing more than 10% but not more than 30% by weight of starch ( 2 ): 2309 10 13 9000 2309 10 31      Containing no milk products or containing less than 10% by weight of such products 2309 10 31 9000 2309 10 33      Containing not less than 10% but less than 50% by weight of milk products     Containing more than 30% by weight of starch ( 2 ): 2309 10 33 9000 2309 10 51      Containing no milk products or containing less than 10% by weight of such products 2309 10 51 9000 2309 10 53      Containing not less than 10% but less than 50% by weight of milk products 2309 10 53 9000 ex 2309 90  Other :   Other :    Containing starch, glucose, glucose syrup , maltodextrine or maltodextrine syrup falling within subheadings 1702 30 51 to 1702 30 99 , 1702 30 99 , 1702 40 90 , 1702 90 50 and 2106 90 55 or milk products :     Containing starch, glucose, glucose syrup, maltodextrine or maltodextrine syrup :      Containing no starch or containing 10% or less by weight of starch ( 2 ) C ): 2309 90 31 Containing no milk products or containing less than 10% by weight of such products 2309 90 31 9000 2309 90 33 Containing not less than 10% but less than 50% by weight of milk products Containing more than 10% but not more than 30% by weight of starch ( 2 ): 2309 90 33 9000 2309 90 41       Containing no milk products or containing less than 10% by weight of such products 2309 90 41 9000 2309 90 43 Containing not less than 10% but lesss than 50% by weight of milk products _____ Containing more than 30% by weight of starch ( 2 ): 2309 90 43 9000 2309 90 51 Containing no milk products or containing less than 10% by weight of such products 2309 90 51 9000 2309 90 53 Containing not less than 10% but less than 50% by weight of milk products 2309 90 53 9000 (') Covered by Commission Regulation (EEC ) No 1619/93 (OJ No L 155 , 25 . 6 . 1993 , p. 24 ). ( 2 ) Cereal products means the products falling within subheadings 0709 90 60 and 0712 90 19 , Chapter 10 , and heading Nos 1101 , 1102 , 1103 and 1104 ( excluding subheading 1104 30 ) and the cereals content of the products falling within subheadings 1904 10 10 and 1904 10 90 of the combined nomenclature . The cereals content in products under subheadings 1904 10 10 and 1904 10 90 of the combined nomenclature is considered to be equal to the weight of this final product . No refund is paid for cereals where the origin of the starch cannot be clearly established by analysis . ( ') A refund will only be paid for products containing 5 % or more by weight of starch . No L 305/14 1 EN | Official Journal of the European Communities 27. 11 . 96 5 . Beef and veal CN code Description of goods Product code ex 0102 Live bovine animals : ex 0102 10  Pure-bred breeding animals : ex 0102 10 10   Heifers ( female bovines that have never calved ):    With a live weight equal to or greater than 250 kg:     Up to the age of 36 months 0102 10 10 9120 Other 0102 10 10 9130 ex 0102 10 30   Cows :    With a live weight equal to or greater than 250 kg:     Up to the age of 60 months 0102 10 30 9120     Other 0102 10 30 9130 ex 0102 10 90  Other :    With a live weight equal to or greater than 300 kg 0102 10 90 9120 ex 0102 90   Other :   Domestic species :    Of a weight exceeding 160 kg but not exceeding 300 kg : ex 0102 90 41     For slaughter : I      Of a weight exceeding 220 kg 0102 90 41 9100    Of a weight exceeding 300 kg:     Heifers ( female bovines that have never calved ): 0102 90 51      For slaughter 0102 90 51 9000 0102 90 59     Other 0102 90 59 9000     Cows : 0102 90 61      For slaughter 0102 90 61 9000 0102 90 69    Other 0102 90 69 9000     Other : 0102 90 71      For slaughter 0102 90 71 9000 0102 90 79      Other 0102 90 79 9000 0201 Meat of bovine animals , fresh and chilled : 0201 10 00  Carcases and half-carcases :   The front part of a carcase or of a half-carcase comprising all the bones and the scrag, neck and shoulder but with more than 10 ribs :    From male adult bovine animals (') 0201 10 00 9110    Other 0201 10 00 9120   Other :    From male adult bovine animals (') 0201 10 00 9130    Other 0201 10 00 9140 ex 0201 20  Other cuts with bone in : 0201 20 20   'Compensated ' quarters :    From male adult bovine animals (') 0201 20 20 9110    Other 0201 20 20 9120 0201 20 30   Unseparated or separated forequarters :    From male adult bovine animals (') 0201 20 30 9110    Other 0201 20 30 9120 0201 20 50   Unseparated or separated hindquarters :    With a maximum of nine ribs or pairs of ribs :     From male adult bovine animals (') 0201 20 50 9110     Other 0201 20 50 9120    With more than nine ribs or pairs of ribs :     From male adult bovine animals (') 0201 20 50 9130     Other 0201 20 50 9140 27 . 11 . 96 EN Official Journal of the European Communities No L 305/15 CN code Description of goods Product code ex 0201 20 90  Other : -   The weight of bone does not exceed one third of the weight of the cut 0201 20 90 9700 ex 0201 30 00 - Boneless :   Boneless cuts exported to the USA under the conditions laid down in Commission Regulation (EEC ) No 2973/79 ( 4 ) or to Canada under the conditions laid down in Regulation (EC ) No 2051 /96 ( 4a ) 0201 30 00 9050   From the hindquarters of male adult bovine animals with a maximum of nine ribs or nine pairs of ribs ( 2 ), each piece individually wrapped 0201 30 00 9100   Other boned cuts , each piece individually wrapped with a lean bovine meat content ( excluding fat ) of 50% or more ( 6 ) 0201 30 00 9150   Other , including minced meat, with a lean meat content (excluding fat ) of 78 % or more ( 6 ) 0201 30 00 9190 ex 0202 Meat of bovine animals , frozen : 0202 10 00 - Carcases and half-carcases :   The front part of a carcase or of a half-carcase comprising all the bones and the scrag, neck and shoulder but with more than 10 ribs 0202 10 00 9100 -  Other 0202 10 00 9900 ex 0202 20 - Other cuts, with bone in : 0202 20 10 -  'Compensated ' quarters 0202 20 10 9000 0202 20 30 -  Unseparated or separated forequarters 0202 20 30 9000 0202 20 50 -  Unseparated or separated hindquarters : -   With a maximum of nine ribs or pairs of ribs 0202 20 50 9100 -   With more than nine ribs or pairs of ribs 0202 20 50 9900 ex 0202 20 90 -  Other : -   The weight of bone not exceeding one third of the weight of the cut 0202 20 90 9100 0202 30 - Boneless : 0202 30 90 -  Other : _   Boned cuts exported to the United States of America under the conditions laid down in Regulation (EEC ) No 2973/70 ( 4 ) or to Canada under the conditions laid down in Regulation (EC ) No 2051 /96 ( 4a ) 0202 30 90 9100    Boned cuts , each piece individually wrapped with a lean bovine meat content (excluding fat ) of 50% or more ( 6 ) 0202 30 90 9400    Other, including minced meat, with a lean meat content (excluding fat ) of 78 % or more ( 6 ) 0202 30 90 9500 -   Other 0202 30 90 9900 0206 Edible offal or bovine animals , swine , goats , horses , asses , mules or hinnies , fresh, chilled or frozen : 0206 10 - Of bovine animals , fresh and chilled : -  Other : 0206 10 95 -   Thick skirt and thin skirt 0206 10 95 9000 - Of bovine animals , frozen : 0206 29 -  Other : -   Other : 0206 29 91 -    Thick skirt and thin skirt 0206 29 91 9000 ex 0210 Meat and edible meat offal , salted , in brine, dried or smoked ; edible flours and meals of meat or meat offal : ex 0210 20 - Meat of bovine animals : ex 0210 20 90 -  Boneless : -   Salted and dried 0210 20 90 9100    Salted, dried and smoked 0210 20 90 9300 -   In brine (') 0210 20 90 9500 ex 1602 Other prepared or preserved meat, meat offal or blood : ex 1602 50 - Of bovine animals : No L 305/16 [ EN I Official Journal of the European Communities 27 . 11 . 96 CN code Product code ex 1602 50 10 1602 50 10 9120 1602 50 10 9140 1602 50 10 9160 1602 50 10 9170 1602 50 10 9190 1602 50 10 9240 1602 50 10 9260 1602 50 10 9280 Description of goods Uncooked; mixtures of cooked meat or offal and uncooked meat or offal :  Uncooked; not containing meat other than that of animals of the bovine species :   Containing by weight the following percentages of bovine meats (excluding offal and fat ):    Manufactured under the arrangement provided for in Article 4 of Council Regulation (EEC) No 565/80 ( 7 ):     90% or more     80% or more , but less than 90%     60% or more , but less than 80%     40 % or more, but less than 60 % Other :     40 % or more  Other :   Containing by weight 80 % or more of meat or meat offal , of any kind , including fats of any kind or origin   Containing by weight 40 % or more but less than 80 % of meat or meat offal , of any kind , including fats of any kind or origin   Containing by weight less than 40 % of meat or meat offal , of any kind , including fats of any kind or origin Other :  In hermetically sealed containers :   'Corned beef'( 9 ):    With a collagen/protein ratio of no more than 0,35 ( 8 ) and containing by weight the following percentages of bovine meats ( excluding offal and fat ):     90 % or more :      Products complying with the conditions laid down in Commission Regulation (EEC ) No 2388/84 ( 5 )      Manufactured under the arrangements provided for in Article 4 of Regulation (EEC ) No 565/80 ( 7 )      Other     80% of more, but less than 90% :      Products complying with the conditions laid down in Regulation (EEC ) ex 1602 50 31 1602 50 31 9125 1602 50 31 9135 1602 50 31 9195 1602 50 31 9325 1602 50 31 9335 1602 50 31 9395 No 2388/84 P ) ex 1602 50 39      Manufactured under the arrangement provided for in Article 4 of Regulation (EEC) No 565/80 ( 7 ) Other Other :    Not containing meat other than that of animals of the bovine species :     With a collagen/protein ration of no more than 0,35 ( 8 ) and containing by weight the following percentages of bovine meats (excluding offal and fat ): 90 % or more:       Products complying with the conditions laid down in Commission Regulation (EEC) No 2388/84 ( 5 )       Manufactured under the arrangements provided for in Article 4 of Regulation (EEC ) No 565/80 ( 7 ) Other      80% or more, but less than 90% :  Products complying with the conditions laid down in Regulation (EEC ) 1602 50 39 9125 1602 50 39 9135 1602 50 39 9195 1602 50 39 9325 1602 50 39 9335 No 2388/84 ( s )       Manufactured under the arrangement provided for in Article 4 of Regulation (EEC ) No 565/80 ( 7 ) 27. 11 . 96 [ EN | Official Journal of the European Communities No L 305/17 CN code Description of goods Product code 1602 50 39 9395ex 1602 50 39 (cont 'd)      Other     60% or more , but less than 80% :      Products complying with the conditions laid down in Regulation (EEC) 1602 50 39 9425No 2388/84 ( 5 ) 1602 50 39 9435 1602 50 39 9495 1602 50 39 9505      Manufactured under the arrangement provided for in Article 4 of Regulation (EEC ) No 565/80 ( 7 )    Other     40 % or more, but less than 60 %    With a collagen/protein ratio of more than 0,35 but no more than 0,45 ( 8 ) and containing by weight to the following percentages of bovine meat ( excluding offal and fat ):     60 % or more :      Products complying with the conditions laid down in Regulation (EEC ) No 2388/84 ( 5 ) 1602 50 39 9525 1602 50 39 9535 1602 50 39 9595 1602 50 39 9615 1602 50 39 9625 1602 50 39 9705 1602 50 39 9805 1602 50 39 9905 ex 1602 50 80      Manufactured under the arrangement provided for in Article 4 of Regulation (EEC) No 565/80 ( 7 )      Other     40 % or more, but less than 60 %     20 % or more, but less than 40 % Other :    With a collagen/protein ratio of no more than 0,45 ( 8 ):     Containing by weight 80 % or more of meat or more offal , of any kind , including fats of any kind or origin     Containing by weight 40 % or more but less than 80 % of meat or meal offal , of any kind , including fats of any kind or origin     Containing by weight less than 40 % of meat or meal offal , of any kind, including fats of any kind or origin Other :  Not containing meat other than that of animals of the bovine species :   With a collagen/protein ratio of no more than 0,35 ( 8 ) and containing by weight the following percentages of bovine meats ( excluding offal and fat):    90 % or more :     Manufactured under the arrangements provided for in Article 4 of Regulation ( EEC ) No 565/80 ( 7 )     Other    80% or more, but less than 90% :     Manufactured under the arrangement provided for in Article 4 of Regulation (EEC ) No 565/80 ( 7 )     Other    60% or more, but less than 80% :     Manufactured under the arrangement provided for in Article 4 of Regulation ( EEC ) No 565/80 ( 7 )     Other    40% or more, but less than 60%    20 % or more , but less than 40 %   With a collagen/protein ratio of more than 0,35 but no more than 0,45 ( s ) and containing by weight to the following percentages of bovine meat ( excluding offal and fat ):    60 % or more :     Manufactured under the arrangement provided for in Article 4 of Regulation ( EEC ) No 565/80 ( 7 )     Other 1602 50 80 9135 1602 50 80 9195 1602 50 80 9335 1602 50 80 9395 1602 50 80 9435 1602 50 80 9495 1602 50 80 9505 1602 50 80 9515 1602 50 80 9535 1602 50 80 9595 No L 305/18 PEN Official Journal of the European Communities 27 . 11 . 96 CN code Description of goods Product code ex 1602 50 80       40% or more, but less than 60 % 1602 50 80 9615 (cont'd)       20% or more , but less than 40% Other :      With a collagen/protein ratio of no more than 0,45 ( 8 ): 1602 50 80 9625       Containing by weight 80% or more of meat or more offal , including fats of any kind or origin of any kind , 1602 50 80 9705       Containing by weight 40 % or more but less than 80 % of meat of any kind, including fats of any kind or origin or meal offal , 1602 50 80 9805       Containing by weight less than 40% of meat or meat offal , including fats of any kind or origin of any kind, 1602 50 80 9905 (') Entry within this subheading is subject to the submission of the certificate appearing in the Annex to Commission Regulation (EEC ) No 32/82 (OJ No L 4, 8 . 1 . 1982 , p. 11 ). ( 2 ) Entry within this subheading is subject to compliance with the conditions laid down in Commission Regulation (EEC ) No 1964/82 (OJ No L 212, 21 . 7 . 1982 , p. 48 ). (') The refund on beef in brine is granted on the net weight of the meat after deduction of the weight of the brine . ( 4 ) OJ No L 336 , 29 . 12 . 1979, p . 44 . ( 4a ) OJ No L 274, 26 . 10 . 1996 , p. 18 . ( 5 ) OJ No L 221 , 18 . 8 . 1984 , p. 28 . ( 6 ) The lean bovine meat content excluding fat is determined in accordance with the procedure described in the Annex to Commission Regulation (EEC ) No 2429/86 (OJ No L 210, 1 . 8 . 1986 , p. 39 ). O OJ No L 62, 7. 3 . 1980 , p. 5 . ( s ) Determination of collagen content: The collagen content shall be taken to mean the hydroxyproline content multiplied by the factor 8 . The hydroxyproline content must be determined according to ISO method 3496-1978 . ( 9 ) No containing meat other than that of animals of the bovine species . NB : Article 7 of Council Regulation (EEC ) No 885/68 (OJ No L 156, 4 . 7 . 1968 , p. 2 ) provides that no export refunds are to be granted on products imported from third countries and re-exported to third countries . 27. 11 . 96 1 en 1 Official Journal of the European Communities No L 305/19 6 . Pigmeat CN code Description of goods Product code ex 0103 Live swine : - Other : ex 0103 91   Weighing less than 50 kg: 0103 91 10    Domestic species 0103 91 10 9000 ex 0103 92   Weighing 50 kg or more :    Domestic species : 0103 92 19     Other 0103 92 19 9000 ex 0203 Meat of swine, fresh, chilled or frozen :  Fresh or chilled : ex 0203 11   Carcases and half-carcases : 0203 11 10    Of domestic swine 0203 11 10 9000 ex 0203 12   Hams, shoulders and cuts thereof, with bone in :    Of domestic swine : ex 0203 12 11     Legs and cuts thereof:      With a total bone and cartilage content of less than 25 % by weight 0203 12 11 9100 ex 0203 12 19     Shoulders and cuts thereof:      With a total bone and cartilage content of less than 25 % by weight 0203 12 19 9100 ex 0203 19 Other :    Of domestic swine : ex 0203 19 11     Fore-ends and cuts thereof:      With a total bone and cartilage content of less than 25 % by weight 0203 19 11 9100 ex 0203 19 13     Loins and cuts thereof:      With a total bone and cartilage content of less than 25 % by weight 0203 19 13 9100 ex 0203 19 15     Bellies ( streaky ) and cuts thereof:      With a total bone and cartilage content of less than 15 % by weight 0203 19 15 9100   Other : ex 0203 19 55      Boneless :       Legs, fore-ends, shoulders or loins , and cuts thereof (') (") 0203 19 55 9110       Bellies , and cuts thereof, with a total cartilage content of less than 15% by weight (')(") 0203 19 55 9310  Frozen : ex 0203 21   Carcases and half-carcases : 0203 21 10  Of domestic swine 0203 21 10 9000 ex 0203 22   Hams , shoulders and cuts thereof, with bone in :    Of domestic swine : ex 0203 22 11     Hams and cuts thereof:      With a total bone and cartilage content of less than 25 % by weight 0203 22 11 9100 No L 305/20 J EN I Official Journal of the European Communities 27 . 11 . 96 CN code Description of goods Product code ex 0203 22 19     Shoulders and cuts thereof: .      With a total bone and cartilage content of less than 25 % by weight 0203 22 19 9100 ex 0203 29   Other :    Of domestic swine : ex 0203 29 11     Fore-ends and cuts thereof: With a total bone and cartilage content of less than 25 % by weight 0203 29 11 9100 ex 0203 29 13     Loins and cuts thereof:      With a total bone and cartilage content of less than 25 % by weight 0203 29 13 9100 ex 0203 29 15     Bellies ( streaky ) and cuts thereof:      With a total bone and cartilage content of less than 15% by weight 0203 29 15 9100     Other : ex 0203 29 55      Boneless :       Legs, fore-ends, shoulders and cuts thereof (') 0203 29 55 9110 ex 02 1 0 Meat and edible meat offal , salted , in brine , dried or smoked ; edible flours and meals of meat or meat offal :  Meat of swine : ex 0210 11   Hams, shoulders and cuts thereof, with bone in :    Of domestic swine :     Salted or in brine : ex 0210 11 11      Hams and cuts thereof:       With a total bone and cartilage content of less than 25 % by weight 0210 11 11 9100     Dried or smoked ex 0210 11 31      Hams and cuts thereof:       'Prosciutto di Parma ', 'Prosciutto di San Daniele ' ( 2 )        With a total bone and cartilage content of less than 25 % by weight 0210 11 31 9110       Other With a total bone and cartilage content of less than 25 % by weight 0210 11 31 9910 ex 0210 12   Bellies ( streaky ) and cuts thereof:    Of domestic swine : ex 0210 12 11     Salted or in brine : With a total bone and cartilage content of less than 15% by weight 0210 12 11 9100 ex 0210 12 19     Dried or smoked :      With a total bone and cartilage content of less than 15 % by weight 0210 12 19 9100 ex 0210 19   Other :    Of domestic swine :     Salted or in brine : 27. 11 . 96 | EN | Official Journal of the European Communities No L 305/21 CN code Description of goods Product code ex 0210 19 40      Loins and cuts thereof: l       With a total bone and cartilage content of less than 25 % by weight 0210 19 40 9100      Other : ex 0210 19 51       Boneless :        Hams, fore-ends, shoulders or loins , and cuts thereof (') 0210 19 51 9100        Bellies and cuts thereof, derindedf 1 )         With a total cartilage content of less than 15% by weight 0210 19 51 9310     Dried or smoked :      Other : ex 0210 19 81       Boneless :        Prosciutto di Parma ', 'Prosciutto di San Daniele ', and cuts thereof ) 2 ) 0210 19 81 9100        Hams, fore-ends, shoulders or loins , and cuts thereof (') 0210 19 81 9300 ex 1601 00 Sausages and similar products , of meat, meat offal or blood ; food preparations based on these products : ex 1601 00 10  Of liver :   Suitable for human consumption ( 6 ) 1601 00 10 9100 - Other ( 8 ): ex 1601 00 91   Sausages , dry or for spreading, uncooked ( 4 )( 6 ):    Suitable for human consumption 1601 00 91 9100 ex 1601 00 99 Other (') ( A ):    Suitable for human consumption 1601 00 99 9100 ex 1602 Other prepared or preserved meat, meat offal or blood : 1602 10 00  Homogenized preparations 1602 10 00 9000 ex 1602 20  Of liver of any animal : ex 1602 20 90   Other :    Suitable for human consumption 1602 20 90 9100  Of swine : ex 1602 41   Hams and cuts thereof: ex 1602 41 10    Of domestic swine : _____ Suitable for human consumption :      Uncooked , and mixtures of cooked and uncooked meat C ) ( 7 ) 1602 41 10 9100 _____ Other ( 7 ): Containing by weight 80 % or more of meat and fati 8 ) O 1602 41 10 9210 - Other O 1602 41 10 9290 No L 305/22 1 en 1 Official Journal of the European Communities 27 . 11 . 96 CN code Product code ex 1602 42 ex 1602 42 10 1602 42 10 9100 1602 42 10 9210 1602 42 10 9290 ex 1602 49 ex 1602 49 11 1602 49 11 9110 1602 49 11 9190 ex 1602 49 13 Description of goods  Shoulders and cuts thereof:   Of domestic swine :    Suitable for human consumption :     Uncooked , and mixtures of cooked and uncooked meat ( 5 )( 7 )     Other ( 7 ):      Containing by weight 80 % or more of meat and fat ( 8 )( 9 ) Other ( 9 )  Other, including mixtures :   Of domestic swine :    Containing by weight 80% or more of meat or meat offal , of any kind , including fats of any kind or origin :     Loins (excluding collars ) and parts thereof, including mixtures of loins and hams ( 10 ):      Suitable for human consumption:       Uncooked , and mixtures of cooked and uncooked meat ( 5 )( 7 ) Other ( 7 )( 8 )     Collars and parts thereof, including mixtures of collars and shoulders ( l0 ):      Suitable for human consumption :       Uncooked , and mixtures of cooked and uncooked meat ( 5 )( 7 ) Other ( 7 )( 8 )     Other mixtures containing hams , shoulders , loins or collars , and parts thereof ( l0 ):      Suitable for human consumption :       Uncooked , and mixtures of cooked and uncooked meat ( s )( 7 )       Other ( 7 )( 8 )     Other ( l0 ):      Suitable for human consumption :       Uncooked , and mixtures of cooked meat or offal and uncooked meat or offal ( 5 ) ( 7 ) Other ( 7 )( 8 )  Containing by weight 40 % or more but less than 80 % of meat or meat offal , of any kind , including fats of any kind or origin ( 7 ) ( 8 ) ( l0 ):     Suitable for human consumption    Containing by weight less than 40 % of meat or meat offal , of any kind , including fats of any kind or origin ( 7 ) ( l () ):     Suitable for human consumption Other, including preparations of blood of any animal : 1602 49 13 9110 1602 49 13 9190 ex 1602 49 15 1602 49 15 9110 1602 49 15 9190 ex 1602 49 19 ex 1602 49 30 1602 49 19 9110 1602 49 19 9190 1602 49 30 9100 1602 49 50 9100 ex 1602 49 50 ex 1602 90 27: 11 . 96 EN Official Journal of the European Communities No L 305/23 CN code Description of goods Product code ex 1602 90 10   Preparations of blood of any animal :    Suitable for human consumption 1602 90 10 9100 ex 1902 Pasta , whether or not cooked or stuffed (with meat or other substances ) or otherwise prepared, such as spaghetti , macaroni , noodles, lasagne , gnocchi , ravioli , cannelloni , couscous, whether or not prepared : ex 1902 20  Stuffed pasta , whether or not cooked or otherwise prepared : ex 1902 20 30   Containing more than 20 % by weight of sausages and the like, of meat and meat offal of any kind , including fats of any kind or origin :    Suitable for human consumption 1902 20 30 9100 (') The products and cuts thereof may be classified in this subheading only if the size and the characteristics of the coherent muscle tissue enable them to be identified as coming from the primary cuts mentioned . The expression 'cuts thereof' applies to products with a net unit weight of at least 100 grams or to products cut into uniform slices which can be clearly identified as coming from the primary cut mentioned and which are packed together with a net overall weight of at least 100 grams . ( 2 ) Only those products for which the name is certified by the competent authorities of the producing Member State can benefit from this refund . (') The refund on sausages presented in containers with a preservative liquid is granted on net weight after deduction of weight of this liquid . ( 4 ) The weight of a coating of paraffin corresponding to normal use in the trade is considered as part of the net weight of the sausage . ( % ) The term 'uncooked ' shall apply to products which have not been subjected to any heat-treatment or which have been subjected to a heat-treatment insufficient to ensure the coagulation of meat proteins in the whole of the product and which therefore show traces of a pinkish liquid on the cut surface when the product is cut along a line passing through its thickest part . ( 6 ) If composite food preparations ( including prepared dishes ) containing sausages, are classified within heading No 1601 because of their composition , the refund is granted only on the net weight of the sausages, the meat and the offal , including fats of any kind or origin , which make part of these preparations . ( 7 ) The refund on products containing bones is granted on the net weight of the product after deduction of the weight of the bones . (*) The granting of the refund is subject to the compliance with the conditions laid down in Commission Regulation (EEC ) No 171 /78 (OJ No L 25 , 31 . 1 . 1978 , p. 21 ). At the time of the conclusion of customs export formalities the exporter shall declare in writing that the products in question fulfill these conditions . O The meat and fat content is to be determined in accordance with the analysis procedure in the Annex to Commission Regulation (EEC ) No 1583/89 (OJ No L 156 , 8 . 6 . 1989 , p. 13 ). ( 1H ) The content of meat or meat offal , of any kind , including fats of any kind or origin , is to be determined in accordance with the analysis procedure in the Annex to Commission Regulation (EEC ) No 226/89 (OJ No L 29, 31 . 1 . 1989 , p. 11 ). (") Freezing of the products pursuant to the first paragraph of Article 4 ( 3 ) and Article 28 ( 4 ) (g ) of Regulation ( EEC) No 3665/87 is not permitted . No L 305/24 Official Journal of the European Communities 27 . 11 . 96 7. Poultrymeat CN code Description of goods Product code ex 0105 0105 11 0105 11 11 0105 11 19 0105 11 91 0105 11 99 0105 12 00 ex 0105 19 0105 19 20 ex 0207 ex 0207 12 ex 0207 12 10 0105 11 11 9000 0105 11 19 9000 0105 11 91 9000 0105 11 99 9000 0105 12 00 9000 0105 19 20 9000 0207 12 10 9900 ex 0207 12 90 Live poultry, that is to say, fowls of the species Gallus domesticus, ducks , geese, turkeys and guinea fowls :  Weighing not more than 185 g:   Fowls of the species Gallus domesticus :    Grandparent and parent female chicks     Laying stocks   Other    Other :     Laying stocks  Other   Turkeys :   Other :    Geese Meat and edible offal , of the poultry heading No 0105 , fresh, chilled or frozen  Of fowls of the species Gallus domesticus -.   Non cut in pieces , frozen :    Plucked and gutted, without heads and feet but with necks hearts , livers and gizzards, known as '70% chickens '     With completely ossified sternum tips, fermurs and tibias     Other    Plucked and drawn , without heads and feet and without necks, hearts , livers and gizzards, known as ' 65 % chickens ' or otherwise presented :     '65% chickens':      With completely ossified sternum tips, femurs and tibias      Other   Cuts and offal , frozen :    Cuts :     With bone in :      Halves or quarters: _______ Of fowl of the species Gallus domesticus with completely ossified sternum tips, femurs and tibias ______ Other      Legs and cuts thereof:       Of fowl of the species Gallus domesticus with completely ossified sternum tips, femurs and tibias ______ Other      Other :       Halves or quarters without rumps :        Of fowl of the species Gallus domesticus with completely ossified sternum tips, femurs and tibias     Other ______ Cuts consisting of a whole leg or part of a leg and part of the back where the weight of the back does not exceed 25 % of the total weight        Of fowl of the species Gallus domesticus with completely ossified femurs        Other 0207 12 90 9190 ex 0207 14 ex 0207 14 20 0207 14 20 9900 ex 0207 14 60 0207 14 60 9900 ex 0207 14 70 0207 14 70 9190 0207 14 70 9290 27. 11 . 96 I EN I Official Journal of the European Communities No L 305/25 CN code Description of goods Product code  Of turkeys : 0207 25   Not cut in pieces , frozen : 0207 25 10    Plucked and drawn, without heads and feet but with necks, hearts , livers and gizzards, known as ' 80 % turkeys' 0207 25 10 9000 0207 25 90    Plucked and drawn, without heads and feet and without necks, hearts , livers and gizzards, known as ' 73 % turkeys ', or otherwise presented : 0207 25 90 9000 ex 0207 27   Cuts and offal, frozen :    Cuts : ex 0207 27 10     Boneless :      Homogenized meat, including mechanically recovered meat      Other       Other than rumps 0207 27 10 9990     With bone in :      Legs and cuts thereof: 0207 27 60       Drumsticks and cuts thereof 0207 27 60 9000 0207 27 70 Other 0207 27 70 9000 No L 305/26 I EN j Official Journal of the European Communities 27 . 11 . 96 8 . Eggs CN code Description of goods Product code ex 0407 00 Birds ' eggs , in shell , fresh, preserved or cooked :  Of poultry :   For hatching ('): 0407 00 11    Of turkeys or geese 0407 00 11 9000 0407 00 19    Other 0407 00 19 9000 0407 00 30   Other 0407 00 30 9000 0408 Birds ' eggs , not in shell , and egg yolks, fresh, dried , cooked by steaming or by boiling water, moulded , frozen or otherwise preserved , whether or not containing added sugar or other sweetening matter :  Egg yolks : ex 0408 11   Dried : ex 0408 11 80    Other :     Suitable for human consumption 0408 11 80 9100 ex 0408 19 Other :    Other : ex 0408 19 81     Liquid :      Suitable for human consumption 0408 19 81 9100 ex 0408 19 89     Other , including frozen :      Suitable for human consumption 0408 19 89 9100 \  Other : ex 0408 91   Dried : ex 0408 91 80    Other :     Suitable for human consumption 0408 91 80 9100 ex 0408 99   Other : ex 0408 99 80    Other :     Suitable for human consumption 0408 99 80 9100 (') Applies only to poultry eggs which fulfil the conditions stipulated by the competent authorities of the European Communities and on which are stamped the identifying number of the producer establishment and/or other particulars as provided for in Article 5 ( 4 ) of Council Regulation ( EEC ) No 2782/75 (OJ No L 282, 1 . 11 . 1975 , p. 100 ). 27 . 11 . 96 Official Journal of the European Communities No L 305/27| EN | 9 . Milk and milk products CN code Product codeDescription of goods 0401 10 10 9000 0401 10 90 9000 0401 20 11 9100 0401 20 11 9500 0401 20 19 9100 0401 20 19 9500 0401 20 91 9100 0401 20 91 9500 0401 20 99 9100 0401 20 99 9500 0401 0401 10 0401 10 10 0401 10 90 0401 20 0401 20 11 0401 20 19 0401 20 91 0401 20 99 0401 30 0401 30 11 0401 30 19 0401 30 31 0401 30 39 0401 30 91 Milk and cream, not concentrated nor containing added sugar or other sweetening matter (')  Of a fat content , by weight, not exceeding 1 % :   In immediate packings of a net content not exceeding 2 litres   Other  Of a fat content , by weight , exceeding 1% but not exceeding 6% :   Not exceeding 3% :    In immediate packings of a net content not exceeding 2 litres :     Of a fat content, by weight , not exceeding 1,5%     Of a fat content , by weight , exceeding 1,5%    Other :     Of a fat content , by weight , not exceeding 1,5%     Of a fat content , by weight, exceeding 1,5 %   Exceeding 3% :    In immediate packings of a net content not exceeding 2 litres :     Of a fat content, by weight , not exceeding 4 %     Of a fat content , by weight , exceeding 4 %    Other :     Of a fat content , by weight, not exceeding 4 %     Of a fat content, by weight, exceeding 4%  Of a fat content , by weight , exceeding 6% :   Not exceeding 21 % :    In immediate packings of a net content not exceeding 2 litres :     Of a fat content , by weight :      Not exceeding 10%      Exceeding 10% but not exceeding 17%      Exceeding 17%    Other :     Of a fat content, by weight :      Not exceeding 10%      Exceeding 10% but not exceeding 17%      Exceeding 17%   Exceeding 21% but not exceeding 45% :    In immediate packings of a net content not exceeding 2 litres :     Of a fat content , by weight :      Not exceeding 35 %      Exceeding 35 % but not exceeding 39 %      Exceeding 39%    Other:     Of a fat content , by weight :      Not exceeding 35 %      Exceeding 35% but not exceeding 39%      Exceeding 39%   Exceeding 45 % :    In immediate packings of a net content not exceeding 2 litres :     Of a fat content, by weight:      Not exceeding 68 %      Exceeding 68% but not exceeding 80%      Exceeding 80% 0401 30 11 9100 0401 30 11 9400 0401 30 11 9700 0401 30 19 9100 0401 30 19 9400 0401 30 19 9700 0401 30 31 9100 0401 30 31 9400 0401 30 31 9700 0401 30 39 9100 0401 30 39 9400 0401 30 39 9700 0401 30 91 9100 0401 30 91 9400 0401 30 91 9700 No L 305/28 | EN 1 Official Journal of the European Communities 27 . 11 . 96 CN code Description of goods Product code 0401 30 99 9100 0401 30 99 9400 0401 30 99 9700 0402 10 11 9000 0402 10 19 9000 0402 10 91 9000 0402 10 99 9000    Other :     Of a fat content , by weight :      Not exceeding 68 %      Exceeding 68% but not exceeding 80%      Exceeding 80% Milk and cream , concentrated or containing added sugar or other sweetening matter :  In powder , granules or other solid forms , of a fat content, by weight , not exceeding 1,5 % ("):   Not containing added sugar or other sweetening matter ( 2 ):    In immediate packings of a net content not exceeding 2,5 kg    Other   Other ( 4 ):    In immediate packings of a net content not exceeding 2,5 kg    Other  In powder, granules or other solid forms, of a fat content , by weight , exceeding 1,5% ("):   Not containing added sugar or other sweetening matter ( 2 ):    Of a fat content , by weight , not exceeding 27% :     In immediate packings of a net content not exceeding 2,5 kg:      Of a fat content , by weight :       Not exceeding 1 1 %       Exceeding 1 1 % but not exceeding 1 7 %       Exceeding 17% but not exceeding 25%       Exceeding 25 %     Other :      Of a fat content , by weight , not exceeding 1 1 %      Of a fat content , by weight, exceeding 11 % but not exceeding 27% :       Not exceeding 17%       Exceeding 17% but not exceeding 25%       Exceeding 25 %    Of a fat content , by weight, exceeding 27% :     In immediate packings of a net content not exceeding 2,5 kg :      Of a fat content , by weight : 0402 21 11 9200 0402 21 11 9300 0402 21 11 9500 0402 21 11 9900 0402 21 17 9000 0402 21 19 9300 0402 21 19 9500 0402 21 19 9900 0401 30 99 0402 0402 10 0402 10 11 0402 10 19 0402 10 91 0402 10 99 0402 21 0402 21 11 0402 21 17 0402 21 19 0402 21 91 0402 2 1 99 ;x 0402 29 Not exceeding 28 % Exceeding 28 % but not exceeding 29% Exceeding 29% but not exceeding 41 % Exceeding 41 % but not exceeding 45 % Exceeding 45 % but not exceeding 59 % Exceeding 59% but not exceeding 69% Exceeding 69% but not exceeding 79 % Exceeding 79 % 0402 21 91 9100 0402 21 91 9200 0402 21 91 9300 0402 21 91 9400 0402 21 91 9500 0402 21 91 9600 0402 21 91 9700 0402 21 91 9900 Other :  Of a fat content , by weight :   Not exceeding 28 % 0402 21 99 9100 0402 21 99 9200 0402 21 99 9300 0402 21 99 9400 0402 21 99 9500 0402 21 99 9600 0402 21 99 9700 0402 21 99 9900  Exceeding 28% but not exceeding 29 'A       Exceeding 29% but not exceeding 41%       Exceeding 41 % but not exceeding 45 °/       Exceeding 45% but not exceeding 59 "A       Exceeding 59% but not exceeding 69 "A       Exceeding 69 % but not exceeding 79 "A       Exceeding 79%   Other ( 4 ):    Of a fat content , by weight , not exceeding 27% :     Other : No L 305/2927. 11 . 96 1 EN 1 Official Journal of the European Communities CN code Description of goods Product code 0402 29 15 9200 0402 29 15 9300 0402 29 15 9500 0402 29 15 9900 0402 29 19 9200 0402 29 19 9300 0402 29 19 9500 0402 29 1 9 9900 0402 29 91 9100 0402 29 91 9500 0402 29 99 9100 0402 29 99 9500 0402 29 15 0402 29 19 0402 29 91 0402 29 99 0402 91 0402 91 11 0402 91 19 0402 91 31 0402 91 39 0402 91 51 0402 91 59      In immediate packings of a net content not exceeding 2,5 kg :       Of a fat content , by weight :        Not exceeding 1 1 %        Exceeding 1 1 % but not exceeding 1 7 %        Exceeding 17% but not exceeding 25%        Exceeding 25 %      Other :       Of a fat content, by weight :        Not exceeding 1 1 %        Exceeding 1 1 % but not exceeding 1 7 %        Exceeding 17% but not exceeding 25%        Exceeding 25 %    Of a fat content , by weight , exceeding 27% :     In immediate packings of a net content not exceeding 2,5 kg :      Of a fat content , by weight :       Not exceeding 41 %       Exceeding 41 %     Other :      Of a fat content , by weight :       Not exceeding 41 %       Exceeding 41 %  Other :   Not containing added sugar or other sweetening matter ( 2 ):    Of a fat content , by weight , not exceeding 8% :     In immediate packings of a net content not exceeding 2,5 kg:      Of a non-fat lactic dry matter content :       Of less than 15% and of a fat content , by weight :        Not exceeding 3%        Exceeding 3 %       Of 15% or more and of a fat content, by weight :        Not exceeding 3 %        Exceeding 3 % but not exceeding 7,4 %        Exceeding 7,4%     Other : _ _____ Of a non-fat lactic dry matter content :       Of less than 15 % and of a fat content , by weight :        Not exceeding 3 %        Exceeding 3 %       Of 15 % or more and of a fat content , by weight :        Not exceeding 3 %        Exceeding 3 % but not exceeding 7,4 %        Exceeding 7,4%    Of a fat content, by weight , exceeding 8% but not exceeding 10% :     In immediate packings of a net content not exceeding 2,5 kg:      Of a non-fat lactic dry matter content :       Of less than 1 5 %       Of 15 % or more     Other :      Of a non-fat lactic dry matter content :       Of less than 15%       Of 15% or more __ _ Of a fat content , by weight, exceeding 10% but not exceeding 45% :     In immediate packings of a net content not exceeding 2,5 kg     Other    Of a fat content , by weight , exceeding 45% : 0402 91 11 9110 0402 91 11 9120 0402 91 11 9310 0402 91 11 9350 0402 91 11 9370 0402 91 19 9110 0402 91 19 9120 0402 91 19 9310 0402 91 19 9350 0402 91 19 9370 0402 91 31 9100 0402 91 31 9300 0402 91 39 9100 0402 91 39 9300 0402 91 51 9000 0402 91 59 9000 " No L 305/30 Official Journal of the European Communities 27 . 11 . 96EN CN code Product code 0402 91 91 9000 0402 91 99 9000 0402 91 91 0402 91 99 0402 99 0402 99 11 0402 99 11 9110 0402 99 11 9130 0402 99 11 9150 0402 99 11 9310 0402 99 11 9330 0402 99 11 9350 0402 99 19 0402 99 19 9110 0402 99 19 9130 0402 99 19 9150 Description of goods   In immediate packings of a net content not exceeding 2,5 kg   Other Other :  Of a fat content, by weight, not exceeding 9,5 % :   In immediate packings of a net content not exceeding 2,5 kg:    Of a non-fat lactic dry matter content of less than 15% and of a fat content , by weight ( 4 ):     Not exceeding 3 %     Exceeding 3 % but not exceeding 6,9 %     Exceeding 6,9 %    Of a non-fat lactic dry matter content of 15% or more and of a fat content , by weight ( 5 ):     Not exceeding 3 %     Exceeding 3 % but not exceeding 6,9 %     Exceeding 6,9 %   Other :    Of a non-fat lactic dry matter content of less than 15% and of a fat content , by weight ( 4 ):     Not exceeding 3 %     Exceeding 3% but not exceeding 6,9 %     Exceeding 6,9%    Of a non-fat lactic dry matter content of 15% or more and of a fat content, by weight ( 5 ):     Not exceeding 3 %     Exceeding 3 % but not exceeding 6,9 %     Exceeding 6,9%  Of a fat content , by weight , exceeding 9,5 % but not exceeding 45 % :   In immediate packings not exceeding 2,5 kg:    Of a fat content , by weight , not exceeding 21 % :     Of a non-fat lactic dry matter content , by weight , of less than 15 % ( 4 )     Of a non-fat lactic dry matter content , by weight , of 15% or more ( 5 )    Of a fat content , by weight, exceeding 21% but not exceeding 39 % (4 )    Of a fat content, by weight, exceeding 39 % ( 4 ) Other :    Of a fat content, by weight , not exceeding 21 % :     Of a non-fat lactic dry matter content, by weight, of less than 15 % ( 4 )     Of a non-fat lactic dry matter content , by weight , of 15% or more ( 5 )    Of a fat content , by weight , exceeding 21% but not exceeding 39 % ( 4 )    Of a fat content , by weight , exceeding 39 % (4 )  Of a fat content, by weight , exceeding 45% :   In immediate packing not exceeding 2,5 kg ( 4 ) Other ( 4 ) 0402 99 19 9310 0402 99 19 9330 0402 99 19 9350 0402 99 31 0402 99 31 9110 0402 99 31 9150 0402 99 31 9300 0402 99 31 9500 0402 99 39 0402 99 39 9110 0402 99 39 9150 0402 99 39 9300 0402 99 39 9500 0402 99 91 9000 0402 99 99 9000 0402 99 91 0402 99 99 ex 0403 Buttermilk, curdled milk and cream, yoghurt , kephir and other fermented or acidified milk and cream, whether or not concentrated or containing added sugar or other sweetening matter or flavoured or containing added fruit , nuts or cocoa : 27. 11 . 96 Official Journal of the European Communities No L 305/31[ EN | CN code Description of goods Product code ex 0403 10  Yoghurt :   Not flavoured nor containing added fruit or cocoa :    Not containing added sugar or other sweetening matter, of a fat content, by weight : 0403 10 11     Not exceeding 3% :      Not exceeding 1,5% :       Other than in powder, granules or other solid forms (')      Exceeding 1,5 % :       Other than in powder, granules or other solid forms (' 0403 10 11 9400 0403 10 11 9800 0403 10 13     Exceeding 3% but not exceeding 6% :      Other than in powder, granules or other solid forms (') 0403 10 13 9800 0403 10 19     Exceeding 6% :      Other than in powder, granules or other solid forms (')    Other, of a fat content, by weight ( 4 ) : 0403 10 19 9800 0403 10 31     Not exceeding 3 % :      Not exceeding 1,5% :       Other than in powder, granules or other solid forms ('       Exceeding 1,5% :       Other than in powder, granules or other solid forms (' 0403 10 31 9400 0403 10 31 9800 0403 10 33     Exceeding 3% but not exceeding 6% :      Other than in powder, granules or other solid forms (') 0403 10 33 9800 0403 10 39     Exceeding 6 % :      Other than in powder, granules or other solid forms (') 0403 10 39 9800 ex 0403 90  Other :   Not flavoured nor containing added fruit, nuts or cocoa :    In powder, granules or other solid forms ( l2 ):     Not containing added sugar or other sweetening matter , weight ( 2 ): with a fat content by 0403 90 11      Not exceeding 1,5% 0403 90 11 9000 0403 90 13      Exceeding 1,5% but not exceeding 27% :       Not exceeding 1 1 %       Exceeding 11% but not exceeding 17%       Exceeding 17% but not exceeding 25 %       Exceeding 25 % 0403 90 13 9200 0403 90 13 9300 0403 90 13 9500 0403 90 13 9900 0403 90 19      Exceeding 27%     Other , of a fat content by weight ( 4 ): 0403 90 19 9000 0403 90 31      Not exceeding 1,5% : 0403 90 31 9000 0403 90 33      Exceeding 1,5% but not exceeding 27%       Not exceeding 1 1 %       Exceeding 1 1 % but not exceeding 1 7 %       Exceeding 17% but not exceeding 25 %       Exceeding 25 % 0403 90 33 9200 0403 90 33 9300 0403 90 33 9500 0403 90 33 9900 0403 90 39      Exceeding 27 %    Other : 0403 90 39 9000     Not containing added sugar or other sweetening matter weight ('): of a fat content by 0403 90 51      Not exceeding 3 % :       Not exceeding 1,5%       Exceeding 1,5% 0403 90 51 9100 0403 90 51 9300 0403 90 53      Exceeding 3 % but not exceeding 6 % 0403 90 53 9000 No L 305/32 EN Official Journal of the European Communities 27. 11 . 96 CN code Description of goods Product code 0403 90 59 0403 90 0403 90 0403 90 0403 90 0403 90 0403 90 0403 90 0403 90 0403 90 59 9110 59 9140 59 9170 59 9310 59 9340 59 9370 59 9510 59 9540 59 9570 0403 90 61 0403 90 61 9100 0403 90 61 9300 0403 90 63 9000 0403 90 69 9000 0403 90 63 0403 90 69 ex 0404 0404 90 0404 90 21 0404 90 21 9100 0404 90 21 9910 0404 90 21 9950      Exceeding 6 % :       Not exceeding 10%       Exceeding 10% but not exceeding 17%       Exceeding 17% but not exceeding 21%       Exceeding 21% but not exceeding 35%       Exceeding 35 % but not exceeding 39 %       Exceeding 39% but not exceeding 45%       Exceeding 45 % but not exceeding 68 %       Exceeding 68% but not exceeding 80%       Exceeding 80 %     Other, of a fat content by weight ( 4 ):      Not exceeding 3 % :       Not exceeding 1,5%       Exceeding 1,5%      Exceeding 3 % but not exceeding 6 %      Exceeding 6 % Whey, whether or not concentrated or containing added sugar or other sweetening matter ; products consisting of natural milk constituents , whether or not containing added sugar or other sweetening matter , not elsewhere specified or included :  Other :   Not containing added sugar or other sweetening matter , of a fat content by weight :    Not exceeding 1,5% :     In powder or granules ( 2 )     Other ('), of a non-fat lactic dry matter content :      Of less than 15% by weight      Of 15% or more by weight    Exceeding 1,5% but not exceeding 27% :     In powder or granules ( 2 ):      Of a fat content by weight :       Not exceeding 1 1 %       Exceeding 11% but not exceeding 17%       Exceeding 17% but not exceeding 25%       Exceeding 25 %     Other than in powder or granules ('):      Of a non-fat lactic dry matter content of less than 15% by weight and a fat content by weight :       Not exceeding 3 %       Exceeding 3 % but not exceeding 6 %       Exceeding 6% but not exceeding 10%       Exceeding 10% but not exceeding 17%       Exceeding 17%      Of a non-fat lactic dry matter content of not less than 15% by weight and a fat content by weight :       Not exceeding 3 %       Exceeding 3 % but not exceeding 7,4 %       Exceeding 7,4 % but not exceeding 8 %       Exceeding 8% but not exceeding 10%       Exceeding 10% 0404 90 23 0404 90 23 9120 0404 90 23 9130 0404 90 23 9140 0404 90 23 9150 0404 90 23 9911 0404 90 23 9913 0404 90 23 9915 0404 90 23 9917 0404 90 23 9919 0404 90 23 9931 0404 90 23 9933 0404 90 23 9935 0404 90 23 9937 0404 90 23 9939 27. 11 . 96 No L 305/331 EN | Official Journal of the European Communities Product code 0404 90 29 9110 0404 90 29 9115 0404 90 29 9120 0404 90 29 9130 0404 90 29 9135 0404 90 29 9150 0404 90 29 9160 0404 90 29 9180 0404 90 81 9100 0404 90 81 9910 0404 90 81 9950 CN code Description of goods ex 0404 90 29    Exceeding 27 % :     In powder or granules ( 2 ), of a fat content by weight :      Not exceeding 28 %      Exceeding 28 % but not exceeding 29 %      Exceeding 29% but not exceeding 41 %      Exceeding 41 % but not exceeding 45 %      Exceeding 45% but not exceeding 59%      Exceeding 59 % but not exceeding 69 %      Exceeding 69 % but not exceeding 79 %      Exceeding 79 %   Other , of a fat content by weight : 0404 90 81    Not exceeding 1,5% :     In powder or granules ( 4 )     Other, of a non-fat lactic dry matter content :      Of less than 15% by weight ( 4 )      Of 15 % or more by weight f 1 ) ex 0404 90 83    Exceeding 1,5% but not exceeding 27% :     In powder or granules ( 4 ):      Of a fat content by weight :       Not exceeding 1 1 %       Exceeding 11 % but not exceeding 17 %       Exceeding 17% but not exceeding 25%       Exceeding 25 %     Other than in powder or granules :      Of a non-fat lactic dry matter content of less than 15 % by weight and a fat content by weight ( 4 ):       Not exceeding pas 3 %       Exceeding 3 % but not exceeding 6 %       Exceeding 6% but not exceeding 10 %       Exceeding 10 % but not exceeding 17%       Exceeding 17%      Of a non-fat lactic dry matter content of not less than 15% by weight and a fat content by weight ( 5 ):       Not exceeding 3 %       Exceeding 3 % but not exceeding 6,9 %       Exceeding 6,9 % but not exceeding 9,5 %       Exceeding 9,5 % but not exceeding 21 % 0404 90 89    Exceeding 27% :     In powder or granules, of a fat content by weight ( 4 ):      Not exceeding 41 %      Exceeding 41 %     Other than in powder or granules, of a fat content by weight ( 4 ):      Not exceeding 39 %      Exceeding 39 % but not exceeding 45 %      Exceeding 45 % 0404 90 83 9110 0404 90 83 9130 0404 90 83 9150 0404 90 83 9170 0404 90 83 9911 0404 90 83 9913 0404 90 83 9915 0404 90 83 9917 0404 90 83 9919 0404 90 83 9931 0404 90 83 9933 0404 90 83 9935 0404 90 83 9937 0404 90 89 9110 0404 90 89 9150 0404 90 89 9930 0404 90 89 9950 0404 90 89 9990 No L 305/34 | EN | Official Journal of the European Communities 27. 11 . 96 CN code Product code ex 0405 0405 10 0405 10 11 0405 10 11 9500 0405 10 11 9700 0405 10 19 0405 10 19 9500 0405 10 19 9700 0405 10 30 0405 10 30 9100 0405 10 30 9300 Description of goods Butter and other fats and oils derived from milk; dairy spreads :  Butter :   Of a fat content, by weight, not exceeding 85 % :    Natural butter :     In immediate packings of a net content not exceeding 1 kg:      Of a fat content by weight :       Of 80 % or more but less than 82 %       Of 82 % or more     Other :      Of a fat content by weight :       Of 80 % or more but less than 82 %       Of 82 % or more    Recombined butter :     In immediate packings of a net content not exceeding 1 kg:      Of a fat content by weight :       Of 80 % or more but less than 82 %       Of 82 % or more     Other :      Of a fat content by weight :       Of 80 % or more but less than 82 %       Of 82 % or more    Whey butter :     In immediate packings of a net content not exceeding 1 kg :      Of a fat content by weight :       Of 80 % or more but less than 82 %       Of 82% or more     Other :      Of a fat content by weight :       Of 80 % or more but less than 82 %       Of 82 % or more   Other  Dairy spreads :   Of a fat content by weight of more than 75% but less than 80% :    Of a fat content by weight :     Of more than 75 % but less than 78 %     Of 78 % or more  Other :   Of a fat content by weight of 99,3% or more and of a water content by weight not exceeding 0,5 % : Other 0405 10 30 9500 0405 10 30 9700 0405 10 50 0405 10 50 9100 0405 10 50 9300 0405 10 50 9500 0405 10 50 9700 0405 10 90 90000405 10 90 ex 0405 20 0405 20 90 0405 20 90 9500 0405 20 90 9700 0405 90 0405 90 10 0405 90 90 0405 90 10 9000 0405 90 90 9000 27 . 11 . 96 I EN I Official Journal of the European Communities No L 305/35 Additional requirements for using the product code CN code Description of goods Maximum water content in product weight ( % ) Minimum fat content in the dry matter ( % ) Product code ex 0406 Cheese and curd ( 7 ): ex 0406 10  Fresh ( unripened or uncured ) cheese, including whey cheese and curd : ex 0406 10 20   Of a fat content , by weight , not exceeding 40% :    Whey cheese    Other :     Of a water content calculated by weight of the non-fatty matter exceeding 47% but not exceeding 72% :      Ricotta , salted : 0406 10 20 9100       Manufactured exclusively from sheep's milk 55 45 0406 10 20 9230       Other 55 39 0406 10 20 9290 _____ Cottage cheese 60 0406 10 20 9300      Other :       Of a fat content , by weight, in the dry matter : _______ Of less than 5 % 60 0406 10 20 9610        Of 5 % or more but less than 1 9 % 60 5 0406 10 20 9620        Of 19 % or more but less than 39% 57 19 0406 10 20 9630        Other, of a water content calculated by weight of the non-fatty matter :         Exceeding 47% but not exceeding 52% 40 39 0406 10 20 9640         Exceeding 52 % but not exceeding 62 % 50 39 0406 10 20 9650         Exceeding 62% 0406 10 20 9660     Of a water content calculated by weight of the non-fatty matter exceeding 72% :      Cream cheese of a water content calculated by weight of the non-fatty matter exceeding 77% but not exceeding 83 % and of a fat content , by weight, in the dry matter :       Of 60% or more but less than 69% 60 60 0406 10 20 9830       Of 69 % or more 59 69 0406 10 20 9850      Other 0406 10 20 9870     Other 0406 10 20 9900 ex 0406 20  Grated or powdered cheese , of all kinds ( 10 ): ex 0406 20 90   Other :    Cheeses produced from whey    Other :     Of a fat content, by weight , exceeding 20% of a lactose content by weight less than 5 % and of a dry matter content , by weight : 0406 20 90 9100      Of 60% or more but less than 80% 40 34 0406 20 90 9913      Of 80 % or more but less than 85 % 20 30 0406 20 90 9915      Of 85 % or more but less than 95 % 15 30 0406 20 90 9917      Of 95 % or more 5 30 0406 20 90 9919 Other 0406 20 90 9990 No L 305/36 I EN I Official Journal of the European Communities 27 . 11 . 96 CN code Description of goods Additional requirements for using the product code Product codeMaximum water content in product weight ( % ) Minimum fat content in the dry matter ( % ) ex 0406 30  Processed cheese, not grated or powdered ( 10 ): Other :    Of a fat content , by weight , not exceeding 36 % and of a fat content , by weight , in the dry matter : ex 0406 30 31     Not exceeding 48% :      Of a dry matter content, by weight :       Of 40 % or more but less than 43% , and of a fat content , by weight , in the dry matter :        Of less than 20 % 60 0406 30 31 9710        Of 20% or more 60 20 0406 30 31 9730       Of 43 % or more and with a fat content , by weight , in the dry matter :        Of less than 20 % 57 0406 30 31 9910        Of 20 % or more but less than 40 % 57 20 0406 30 31 9930        Of 40 % or more 57 40 0406 30 31 9950 ex 0406 30 39     Exceeding 48 % :      Of a dry matter content , by weight :       Of 40 % or more but less than 43 % 60 48 0406 30 39 9500       Of 43 % or more but less than 46 % 57 48 0406 30 39 9700       Of 46 % or more and with a fat content , by weight, in the dry matter :        Of less than 55 % 54 48 0406 30 39 9930        Of 55 % or more 54 55 0406 30 39 9950 ex 0406 30 90    Of a fat content exceeding 36 % 54 79 0406 30 90 9000 ex 0406 40  Blue-veined cheese : v ex 0406 40 50   Gorgonzola 53 48 0406 40 50 9000 ex 0406 40 90   Other 50 40 0406 40 90 9000 ex 0406 90  Other cheese :   Other :    Emmentaler , GruyÃ ¨re, Sbrinz, BergkÃ ¤se and Appenzell : Other : ex 0406 90 13      Emmental 40 45 0406 90 13 9000 ex 0406 90 15      GruyÃ ¨re , Sbrinz :       GruyÃ ¨re 38 45 0406 90 15 9100 ex 0406 90 17      BergkÃ ¤se , Appenzell :       BergkÃ ¤se 38 45 0406 90 17 9100 ex 0406 90 21  .  Cheddar 39 48 0406 90 21 9900 ex 0406 90 23    Ã dam 47 40 0406 90 23 9900 ex 0406 90 25    Tilsit 47 45 0406 90 25 9900 ex 0406 90 27    ButterkÃ ¤se 52 45 0406 90 27 9900    Feta ('): ex 0406 90 31     Of sheep's milk or buffalo milk in containers containing brine or in sheep or goatskin bottles :      Manufactured exclusively from sheep's milk : I       Of a water content calculated by weight of the non-fatty matter not exceeding 72 % 60 39 0406 90 31 9119       Of a water content calculated by weight of the non-fatty matter exceeding 72 % 59 50 0406 90 31 9151 27. 11 . 96 L^NJ Official Journal of the European Communities No L 305/37 Additional requirements for using the product code CN code Description of goods Maximum water content in product weight ( % ) Minimum fat content in the dry matter ( % ) Product code ex 0406 90 33     Other :      manufactured exclusively from sheep and/or goat's milk :       Of a water content calculated by weight of the non-fatty matter not exceeding 72 % 60 39 0406 90 33 9119       Of a water content calculated by weight of the non-fatty matter exceeding 72 % 59 50 0406 90 33 9151      Other :       Of a water content calculated by weight of the non-fatty matter not exceeding 72 % 60 39 0406 90 33 9919       Of a water content calculated by weight of the non-fatty matter exceeding 72 % 59 50 0406 90 33 9951 ex 0406 90 35    Kefalotyri :     manufactured exclusively from sheep and/or goat's milk 38 40 0406 90 35 9190     Other : 38 40 0406 90 35 9990 ex 0406 90 37    Finlandia    Other :     Other :      Of a fat content , by weight , not exceeding 40% and a water content calculated by weight of the non-fatty matter :       not exceeding 47% : 40 45 0406 90 37 9000 ex 0406 90 61        Grana Padano, Parmigiano Reggiano 35 32 0406 90 61 9000 ex 0406 90 63        Flore Sardo, Pecorino :         manufactured exclusively from sheep's milk 35 36 0406 90 63 9100         Other 35 36 0406 90 63 9900 ex 0406 90 69        Other :         Cheeses produced from whey 0406 90 69 9100         Other 38 30 0406 90 69 9910       Exceeding 47% but not exceeding 72% : ex 0406 90 73        Provolone : 47 44 0406 90 73 9900 ex 0406 90 75        Asiago , Caciocavallo, Montasio , Ragusano 45 39 0406 90 75 9900 ex 0406 90 76        Danbo, Fontal , Fontina , Fynbo , Havarti , Maribo, Samsoe :         Of a fat content , by weight, in the dry matter of less than 45 % 55 20 0406 90 76 9100         Of a fat content, by weight , in the dry matter of 45 % or more but less than 55% 50 45 0406 90 76 9300         Other 46 55 0406 90 76 9500 ex 0406 90 78        Gouda : Of a fat content , by weight, in the dry matter of less than 48 % 50 20 0406 90 78 9100         Of a fat content, by weight , in the dry matter of 48% or more but less than 55 % 45 48 0406 90 78 9300         Other : 45 55 0406 90 78 9500 ex 0406 90 79        Esrom, Italico , Kernhem, Saint-Nectaire , Saint ­ Paulin, Taleggio 56 40 0406 90 79 9900 ex 0406 90 81        Cantal , Cheshire , Wensleydale, Lancashire , Double Gloucester , Blarney, Colby, Monterey 48 45 0406 90 81 9900 27. 11 . 96No L 305/38 | EN | Official Journal of the European Communities Additional requirements for using the product code CN code Description of goods Maximum water content in product weight ( % ) Minimum fat content in the dry matter ( % ) Product code ex 0406 90 85        Kefalograviera , Kasseri :         manufactured exclusively from sheep's and/or goat's milk 40 39 0406 90 85 9910    ___ Other :          Of a water content , by weight , not exceeding 40% 40 39 0406 90 85 9991          Of a water content , by weight, exceeding 40 % but not exceeding 45 % 45 39 0406 90 85 9995     _ _ _ Other | 0406 90 85 9999        Other cheeses of a water content calculated by weight of the non-fatty matter : ex 0406 90 86         Exceeding 47% but not exceeding 52% :          cheeses produced from whey          Other, of a fat content , by weight , in the dry matter : 0406 90 86 9100           Of less than 5 % 52 0406 90 86 9200           Of 5 % or more but less than 19% 51 5 0406 90 86 9300           Of 19% or more but less than 39% 47 19 0406 90 86 9400           Of 39 % or more 40 39 0406 90 86 9900 ex 0406 90 87         Exceeding 52 % but not exceeding 62 % :          cheeses produced from whey          Other of a fat content , by weight, in the dry matter : 0406 90 87 9100           Of less than 5 % 60 0406 90 87 9200           Of 5 % or more but less than 19% 55 5 0406 90 87 9300           Of 19% or more but less than 40% 53 19 0406 90 87 9400           Of 40% or more :            Idiazabal , Manchego and Roncal , manufactured exclusively from sheep's milk 45 45 0406 90 87 9951            Maasdam 45 45 0406 90 87 9971            Manouri 43 53 0406 90 87 9972 l            Hushallsost 46 45 0406 90 87 9973            Turunmaa , Pohjanpoika , Oltermanni 41 50 0406 90 87 9974    ______ Other 47 40 0406 90 87 9979 ex 0406 90 88         Exceeding 62% but not exceeding 72% :          cheeses produced from whey * _________ Other : 0406 90 88 9100           Graddost 42 60 0406 90 88 9105           Other :            Of a fat content, by weight, in the dry matter : - - - - - - Of 10% or more but less 19% 60 10 0406 90 88 9300 27. 11 . 96 EN Official Journal of the European Communities No L 305/39 CN code Product codeDescription of goods Preparations of a kind used in animal feeding:ex 2309 ex 2309 10  Dog or cat food, put up for retail sale : ex 2309 10 15 ex 2309 10 19   Containing starch, glucose, glucose syrup, maltodextrine or maltodextrine syrup falling within subheadings 1702 30 51 to 1702 30 99 , 1702 40 90 , 1702 90 50 and 2106 90 55 or milk products :    Containing starch, glucose, glucose syrup, maltodextrine or maltodextrine syrup :     Containing no starch or containing 10% or less by weight of starch :      Containing not less than 50 % but less than 75 % by weight of milk products :       'Special compound feedingstuffs ' ( 9 )       Other, of a milk content in powder or granules ( excluding whey), by weight , of ( H ):        Less than 30%        30% or more but less than 40%        40% or more but less than 50%        50 % or more but less than 60 %        60 % or more but less than 70 %        70 % or more      Containing 75 % or more by weight of milk products :       'Special compound feedingstuffs ' ( 8 ) ________ Other, of a milk content in powder or granules ( excluding whey), by weight , of ( 8 ):        Less than 30%        30% or more but less than 40%        40% or more but less than 50%        50% or more but less than 60%        60% or more but less than 70%        70 % or more but less than 75 %        75 % or more but less than 80 %        80% or more    Containing no starch, glucose, glucose syrup, maltodextrine or maltodextrine syrup but containing milk products :     'Special compound feedingstuffs ' ( 9 )     Other , of a milk content in powder or granules ( excluding whey ), by weight , of ( 8 ):      30% or more but less than 40%      40% or more but less than 50%      50% or more but less than 60%      60% or more but less than 70%      70 % or more but less than 80 %      80% or more but less than 88%      8 8 % or more 2309 10 15 9010 2309 10 15 9100 2309 10 15 9200 2309 10 15 9300 2309 10 15 9400 2309 10 15 9500 2309 10 15 9700 2309 10 19 9010 2309 10 19 9100 2309 10 19 9200 2309 10 19 9300 2309 10 19 9400 2309 10 19 9500 2309 10 19 9600 2309 10 19 9700 2309 10 19 9800 2309 10 70 9010 2309 10 70 9100 2309 10 70 9200 2309 10 70 9300 2309 10 70 9500 2309 10 70 9600 2309 10 70 9700 2309 10 70 9800 ex 2309 10 70 r No L 305/40 PEN Official Journal of the European Communities 27 . 11 . 96 CN code Description of goods Product code ex 2309 90  Other :   Other :    Containing starch, glucose, glucose syrup , maltodextrine or maltodextrine syrup falling within subheadings 1702 30 51 to 1702 30 99 , 1702 40 90, 1702 90 50 and 2106 90 55 or milk products : |     Containing starch, glucose, glucose syrup , maltodextrine or maltodextrine syrup :      Containing no starch or containing 10% or less by weight of starch : ex 2309 90 35       Containing not less than 50% but less than products : 75% by weight of milk        'Special compound feedingstuffs ' ( 9 ) 2309 90 35 9010        Other, of a milk content in powder or of ( 8 ): granules (excluding whey), by weight,         Less than 30% \ 2309 90 35 9100         30% or more but less than 40% 2309 90 35 9200         40% or more but less than 50% l 2309 90 35 9300         50 % or more but less than 60% 2309 90 35 9400         60 % or more but less than 70 % 2309 90 35 9500         70 % or more 2309 90 35 9700 ex 2309 90 39       Containing not less than 75% by weight of milk products : l        'Special compound feedingstuffs ' ( 9 ) 2309 90 39 9010        Other , of a milk content in powder or of ( 8 ): granules (excluding whey), by weight , ¢         Less than 30% 2309 90 39 9100         30% or more but less than 40% l 2309 90 39 9200         40% or more but less than 50% l 2309 90 39 9300         50% or more but less than 60% 2309 90 39 9400         60 % or more but less than 70 % 2309 90 39 9500         70 % or more but less than 75 % 2309 90 39 9600         75 % or more but less than 80% 2309 90 39 9700         80% or more 2309 90 39 9800 ex 2309 90 70     Containing no starch , glucose, glucose syrup, maltodextrine or maltodextrine but containing milk products : syrup      'Special compound feedingstuffs ' O 2309 90 70 9010      Other, of a milk content in powder or granules (e of ( 8 ): xcluding whey), by weight ,       30 % or more but less than 40 % \ 2309 90 70 9100       40% or more but less than 50% 2309 90 70 9200       50 % or more but less than 60 % 2309 90 70 9300       60% or more but less than 70% 2309 90 70 9500       70 % or more but less than 80 % 2309 90 70 9600       80% or more but less than 88% 2309 90 70 9700       88% or more I I 2309 90 70 9800 (') When the product falling within this subheading is a mixture containing added whey and/or added lactose and/or added casein and/or added caseinates , no export refund shall be granted . When completing customs formalities , the applicant shall state on the declaration provided for this purpose , whether or not whey and/or lactose and/or casein and/or caseinates have been added to the product . ( 2 ) The weight of the added non-lactic matter and/or added whey and/or added lactose and/or added casein and/or added caseinates shall not be taken into account for the purpose of calculation of the fat content by weight . When the product falling within this subheading is a mixture containing added whey and/or added lactose and/or added casein and/or added caseinates , the added whey and/or added lactose and/or added casein and/or added caseinates shall not be taken into account in the calculation of the amount of refund . 27. 11 . 96 EN Official Journal of the European Communities No L 305/41 When completing customs formalities , the applicant shall state, on the declaration provided for this purpose , whether or not whey and/or lactose and/or casein and/or caseinates have been added, and where this is the case :  the actual content by the weight of whey and/or lactose and/or casein and/or caseinates added per 100 kilograms of finished product, and in particular ,  the lactose content of the added whey . (') When the product contains casein and/or caseinates that were added before or at the time of processing, no refund shall be granted . When completing customs formalities, the applicant shall state , on the declaration provided for this purpose , whether or not casein and/or caseinates have been added . ( 4 ) The weight of added non-lactic matter and/or added whey and/or added lactose and/or added casein and/or added caseinates shall not be taken into account for the purpose of calculation of the fat content, by weight . The refund per 100 kilograms of product falling within this subheading shall be equal to the sum of the following components : ( a ) the amount per kilogram shown , multiplied by the weight of the lactic part contained in 100 kilograms of product; however, where whey and/or lactose and/or casein and/or caseinates have been added to the product, the amount per kilogram shown shall be multiplied by the weight of the lactic part excluding the weight of added whey and/or added lactose and/or added casein and/or added caseinates, contained in 100 kilograms of product; ( b ) a component calculated in accordance with the provisions of Article 12 ( 3 ) of Regulation (EEC ) No 1466/95 (OJ No L 184 , 29 . 7 . 1968 , p. 10 ). When completing customs formalities , the applicant shall state , on the declaration provided for this purpose , whether or not whey and/or lactose and/or casein and/or caseinates have been added , and where this is the case :  the actual content by weight of whey and/or lactose and/or casein and or caseinates added per 100 kilograms of finished products , and in particular  the lactose content of the added whey . ( 5 ) The refund on 100 kilograms of product falling within this subheading is equal of the sum of the following elements : ( a ) the amount per 100 kilograms shown; however, where whey and/or lactose and/or casein and/or caseinates have been added to the products, the amount per 100 kilograms shown shall be :  multiplied by the weight of the lactic part other than the added whey and/or added lactose and/or added casein and/or added caseinates contained in 100 kilograms of product, and then  divided by the weight of the lactic part contained in 100 kilograms of product; ( b ) a component calculated in accordance with the provisions of Article 12 ( 3 ) of Regulation (EEC ) No 1466/95 . When completing customs formalities, the applicant shall state, on the declaration provided for this purpose , whether or not whey and/or lactose and/or casein and/or caseinates have been added , and where this is the case :  the actual content by weight of whey and/or lactose and/or casein and/or caseinates added per 100 kilograms of finished product, and in particular,  the lactose content of the added whey . ( 6 ) Deleted by Commission Regulation ( EC ) No 823/96 (OJ No L 111 , 4 . 5 . 1996 , p . 9 ). ( ) In the case of cheeses presented in containers which also contain conserving liquid , in particular brine, the refund is granted on the net weight, the weight of the liquid being deducted . ( 8 ) When completing customs formalities , the applicant shall state on the declaration provided for this purpose :  the skimmed-milk powder content, by weight,  whether or not whey and/or lactose and/or casein and/or caseinates have been added , and where this is the case :  the content by weight of the added whey and/or added lactose and/or added casein and/or caseinates, and  the lactose content of the added whey per 100 kilograms of finished product . O 'Special compound feedingstuffs ' are compound feedingstuffs containing skimmed-milk powder and fish meal and/or more than nine grams of iron and/or more than 1,2 grams of copper in 100 kilograms of product . ("') Where the product contains non-lactic matter and/or casein and/or caseinates and/or whey and/or products derived from whey and/or lactose and/or permeate and/or products falling within CN code 3504, the part corresponding to the added non-lactic matter and/or casein and/or caseinates and/or whey and/or products derived from whey and/or lactose and/or permeate and/or products falling within CN code 3504 will not be taken into account for the purpose of calculating the refund . When completing customs formalities , the party concerned is to state , on the declaration provided for the purpose , whether or not non-lactic matter and/or casein and/or caseinates and/or whey and/or products derived from whey and/or lactose and/or permeate and/or products falling within CN code 3504 have been added and, if so , the actual content by weight of added non-lactic matter and/or casein and/or caseinates and/or whey and/or products derived from whey and/or lactose and/or permeate and/or products falling within CN code 3504 per 100 kilograms of finished product . (") The refund on frozen condensed milk is the same as that on products falling within CN codes 0402 91 or 0402 99 . ( i : ) The refunds on frozen products in the natural state falling CN codes 0403 90 11 to 0403 90 39 are the same as those on products falling within CN codes 0403 90 51 to 0403 90 69 . No L 305/42 j EN I Official Journal of the European Communities 27. 11 . 96 10 . Fruit and vegetables CN code Description of goods Product code ex 0702 00 Tomatoes, fresh or chilled : ex 0702 00 15  From 1 January to 31 March :   'Extra ' Class , Class I and Class II (') 0702 00 15 9100 ex 0702 00 20  From 1 to 30 April :   'Extra ' Class , Class I and Class II ( 1 ) 0702 00 20 9100 ex 0702 00 25  From 1 to 14 May:   'Extra ' Class , Class I and Class II (') 0702 00 25 9100 ex 0702 00 30  From 15 to 31 May:   'Extra ' Class , Class I and Class II ( 1 ) 0702 00 30 9100 ex 0702 00 35  From 1 June to 30 September :   'Extra ' Class , Class I and Class II ( } ) 0702 00 35 9100 ex 0702 00 40  From 1 to 31 October :   'Extra ' Class , Class I and Class II ( 1 ) 0702 00 40 9100 ex 0702 00 45  From 1 November to 20 December :   'Extra ' Class , Class I and Class II ( 1 ) 0702 00 45 9100 ex 0702 00 50  From 21 to 31 December :   'Extra ' Class , Class I and Class II ( 1 ) 0702 00 50 9100 ex 0802 Other nuts , fresh or dried , whether or not shelled or peeled : I  Almonds : ex 0802 12   Shelled : 0802 12 90    Other : 0802 12 90 9000  Hazelnuts ( Corylus spp .): 0802 21 00   In shell 0802 21 00 9000 0802 22 00   Shelled 0802 22 00 9000  Walnuts : 0802 31 00   In shell 0802 31 00 9000 ex 0805 Citrus fruits , fresh or dried : ex 0805 10  Oranges :   Sweet oranges , fresh :    From 1 January to 31 March : ex 0805 10 01     Sanguines and semi-sanguines :      ^Extra ' Class , Class I and Class II ( 2 ) 0805 10 01 9200     Other : ex 0805 10 05      Navels , Navelines, Navelates , Salustianas , Vernas, Valencia lates , Maltese, Shamoutis , Ovalis , Trovita and Hamlins :       'Extra ' Class , Class I and Class II ( 2 ) 0805 10 05 9200 ex 0805 10 09      Other :       'Extra ' Class , Class I and Class II ( 2 ) 0805 10 09 9200    From 1 to 30 April : ex 0805 10 11     Sanguines and semi-sanguines :      'Extra ' Class , Class I and Class II ( 2 ) 0805 10 11 9200     Other : ex 0805 10 15 Navels , Navelines, Navelates , Salustianas , Vernas , Valencia lates , Maltese, Shamoutis , Ovalis , Trovita and Hamlins :       'Extra ' Class , Class I and Class II ( 2 ) 0805 10 15 9200 ex 0805 10 19      Other :       'Extra ' Class , Class I and Class II ( 2 ) 0805 10 19 9200    From 1 to 15 May : 96 EN27 . 11. Official Journal of the European Communities No L 305 /43 CN code Description of goods     Sanguines and semi-sanguines :      'Extra ' Class , Class I and Class II ( 2 )     Other : Product code 0805 10 21 9200 0805 10 25 9200 0805 10 29 9200 0805 10 31 9200 0805 10 33 9200 0805 10 35 9200 0805 10 37 9200 0805 10 38 9200 0805 10 39 9200 0805 10 42 9200 0805 10 44 9200 0805 10 46 9200 0805 10 51 9200 0805 10 55 9200 0805 10 59 9200 0805 10 61 9200 0805 10 65 9200 0805 10 69 9200      Navels , Navelines, Navelates , Salustianas, Yernas, Valencia lates, Maltese, Shamoutis , Ovalis , Trovita and Hamlins :       'Extra ' Class , Class I and Class II ( 2 ) ,   Other :       'Extra ' Class , Class I and Class II ( 2 )    From 16 May to 31 May :     Sanguines and semi-sanguines :      'Extra ' Class , Class I and Class II ( 2 )     Other :      Navels , Navelines , Navelates , Salustianas, Yernas, Valencia lates , Maltese, Shamoutis , Ovalis , Trovita and Hamlins :       'Extra ' Class , Class I and Class II ( 2 )  Other :       'Extra ' Class , Class I and Class II ( 2 )    From 1 June to 30 September :     Sanguines and semi-sanguines :      'Extra ' Class , Class I and Class II ( 2 )     Other : ex 0805 10 21 ex 0805 10 25 ex 0805 10 29 ex 0805 1031 ex 0805 10 33 ex 0805 10 35 ex 0805 10 37 ex 0805 10 38 ex 0805 10 39 ex 0805 10 42 ex 0805 10 44 ex 0805 10 46 ex 0805 10 51 ex 0805: 10 55 ex 0805 10 59      Navels , Navelines, Navelates , Salustianas, Vernas, Valencia lates , Maltese, Shamoutis , Ovalis , Trovita and Hamlins :       'Extra Class , Class I and Class II ( 2 )      Other :       'Extra ' Class , Class I and Class II ( 2 )    From 1 October to 15 October :     Sanguines and semi-sanguines :      'Extra ' Class , Class I and Class II ( 2 )     Other :      Navels , Navelines, Navelates , Salustianas, Vernas, Valencia lates , Maltese, Shamoutis , Ovalis , Trovita and Hamlins :       'Extra ' Class , Class I and Class II ( 2 )      Other :       'Extra ' Class , Class I and Class II ( 2 )    From 16 October to 30 November :     Sanguines and semi-sanguines :      'Extra ' Class , Class I and Class II ( 2 )     Other : _ _ _ _ _ Navels , Navelines , Navelates , Salustianas , Vernas, Valencia lates , Maltese, Shamoutis , Ovalis , Trovita and Hamlins :       'Extra ' Class , Class I and Class II ( 2 )      Other :       'Extra ' Class , Class I and Class II ( 2 )    From 1 December to 31 December :     Sanguines and semi-sanguines :      'Extra ' Class , Class I and Class II ( 2 )     Other : _ _____ _ Navels , Navelines, Navelates , Salustianas, Vernas, Valencia lates , Maltese, Shamoutis , Ovalis , Trovita and Hamlins :       'Extra ' Class , Class I and Class II ( 2 )      Other :       'Extra ' Class , Class I and Class II ( 2 ) ex 0805 10 61 ex 0805 10 65 ex 0805 10 69 No L 305/44 1 EN | Official Journal of the European Communities 27 . 11 . 96 CN code Description of goods Product code  Lemons (Citrus limon, Citrus limonum) and limes (Citrus aurantifolia):   Lemons (Citrus limon, Citrus limonum): 0805 30 20 9100 0805 30 30 9100 0805 30 40 9100 0806 10 21 9200 0806 10 29 9200 0806 10 30 9200 0806 10 40 9200 0806 10 50 9200 0806 10 61 9200 0806 10 69 9200 ex 0805 30 ex 0805 30 20 ex 0805 30 30 ex 0805 30 40 ex 0806 ex 0806 10 ex 0806 10 21 ex 0806 10 29 ex 0806 10 30 ex 0806 10 40 ex 0806 10 50 ex 0806 10 61 ex 0806 10 69 ex 0808 ex 0808 10 ex 0808 10 51 ex 0808 10 53 ex 0808 10 59 ex 0808 10 61    From 1 January to 31 May:     Fresh, ('Extra ' Class , Class I and Class II ) ( 2 )    From 1 June to 31 October :     Fresh , ('Extra ' Class , Class I and Class II ) ( 2 )    From 1 November to 31 December :     Fresh , ('Extra ' Class , Class I and Class II ) ( 2 ) Grapes, fresh or dried :  fresh :   Table grapes :    From 1 January to 14 July :     Of the variety Empereur ( Vitis vinifera c.v.), from 1 to 31 January :      'Extra ' Class and Class I (')     Other :      'Extra ' Class and Class I (')    From 15 to 20 July :     'Extra ' Class and Class I ( 3 )    From 21 July to 31 October :     'Extra ' Class and Class I ( ')    From 1 to 20 November :     'Extra ' Class and Class I (')    From 21 November to 31 December :     Of the variety Emperor ( Vitis vinifera c.v.), from 1 to 31 December :      'Extra ' Class and Class I (') Other :      'Extra ' Class and Class I (') Apples , pears and quinces, fresh :  Apples :   Other :    From 1 January to 31 March :     Of the variety Golden Delicious :      Cider apples    Other :       'Extra ' Class , Class I and Class II ( 2 )     Of the variety Granny Smith :      Cider apples    Other :       'Extra ' Class , Class I and Class II ( 2 )     Other :      Cider apples      Other :       'Extra ' Class , Class I and Class II ( 2 )    From 1 April to 30 June :     Of the variety Golden Delicious :      Cider apples      Other :       'Extra ' Class , Class I and Class II ( 2 ) 0808 10 51 9910 0808 10 53 9910 0808 10 59 9910 0808 10 61 9910 No L 305/4527. 11 . 96 EN Official Journal of the European Communities CN code Description of goods Product code ex 0808 10 63 ex 0808 10 69 ex 0808 10 71 ex 0808 10 73 ex 0808 10 79 ex 0808 10 92 ex 0808 10 94 ex 0808 10 98     Of the variety Granny Smith :      Cider apples      Other :       'Extra ' Class , Class I and Class II ( 2 )     Other :      Cider apples    Other :       'Extra ' Class , Class I and Class II ( 2 )    From 1 to 31 July :     Of the variety Golden Delicious :      Cider apples      Other :       'Extra ' Class , Class I and Class II ( 2 )     Of the variety Granny Smith :      Cider apples      Other :       'Extra ' Class , Class I and Class II ( 2 )     Other :      Cider apples      Other :       'Extra ' Class , Class I and Class II ( 2 )    From 1 August to 31 December :     Of the variety Golden Delicious :      Cider apples , other than those under 0808 10 10      Other :       'Extra ' Class , Class I and Class II ( 2 )     Of the variety Granny Smith :      Cider apples , other than those under 0808 10 10      Other :       'Extra ' Class , Class I and Class II ( 2 ) Other :      Cider apples , other than those falling within 0808 10 10      Other :       'Extra ' Class , Class I and Class II ( 2 ) Apricots , cherries , peaches ( including nectarines ), plums and sloes , fresh :  Peaches , including nectarines :   From 1 January to 10 June :    Nectarines :     'Extra ' Class , Class I and Class II ( 4 )    Other :     'Extra ' Class , Class I and Class II ( 4 )   From 11 to 20 June :    Nectarines :     'Extra ' Class , Class I and Class II ( 4 )    Other :     'Extra ' Class , Class I and Class II ( 4 )   From 21 June to 31 July :    Nectarines :     'Extra ' Class , Class I and Class II ( 4 )    Other : _ _ _ _ 'Extra ' Class , Class I and Class II ( 4 )   From 1 August to 30 September : 0808 10 63 9910 0808 10 69 9910 0808 10 71 9910 0808 10 73 9910 0808 10 79 9910 0808 10 92 9910 0808 10 94 9910 0808 10 98 9910 0809 30 11 9100 0809 30 19 9100 0809 30 21 9100 0809 30 29 9100 0809 30 31 9100 0809 30 39 9100 ex 0809 ex 0809 30 ex 0809 30 11 ex 0809 30 19 ex 0809 30 21 ex 0809 30 29 ex 0809 30 31 ex 0809.30 39 No L 305/46 I EN I Official Journal of the European Communities 27 . 11 . 96 CN code Description of goods Product code ex 0809 30 41    Nectarines :     'Extra ' Class , Class I and Class II ( 4 ) 0809 30 41 9100 ex 0809 30 49    Other :     'Extra ' Class , Class I and Class II ( 4 ) 0809 30 49 9100   From 1 October to 31 December : ex 0809 30 51    Nectarines :     'Extra' Class, Class I and Class II ( 4 ) 0809 30 51 9100 ex 0809 30 59 Other :     'Extra ' Class , Class I and Class II ( 4 ) 0809 30 59 9100 (') In accordance with Commission Regulation (EEC) No 778/83 (OJ No L 86, 31 . 3 . 1983, p. 14 ). ( 2 ) In accordance with Commission Regulation (EEC ) No 920/89 (OJ No L 97, 11 . 4 . 1989 , p. 19 ). (') In accordance with Commission Regulation ( EEC) No 1730/87 (OJ No L 163 , 23 . 6 . 1987, p. 25 ). ( 4 ) In accordance with Commission Regulation ( EEC) No 3596/90 (OJ No L 350, 14 . 12 . 1990, p. 38 ). 27. 11 . 96 I EN I Official Journal of the European Communities No L 305/47 11 . Products processed from fruit and vegetables CN code Description of goods Product code ex 0806 Grapes, fresh or dried : ex 0806 20  Dried :   In immediate containers of a net capacity not exceeding 2 kg: 0806 20 12    Sultanas Other : 0806 20 12 9000 0806 20 92    Sultanas 0806 20 92 9000 ex 0812 Fruit and nuts , provisionally preserved ( for example, by sulphur dioxide gas, in brine, in sulphur water, or in other preservative solutions ), but unsuitable in that state for immediate consumption : ex 0812 10 00  Cherries :   Stalked, stoned and preserved in sulphur solution and with a drained net weight at least equal to 50% of the net weight 0812 10 00 9100 ex 2002 Tomatoes, prepared or preserved otherwise than by vinegar or acetic acid : ex 2002 10  Tomatoes, whole or in pieces : ex 2002 10 10   Peeled :    In immediate packings of a net content equal to or greater than 1 kg 2002 10 10 9100 ex 2006 00 Vegetables, fruit, fruit peel and other part of plants preserved by sugar ( drained , glacÃ © or crystallized ):  Other :   With a sugar content exceeding 13% by weight : 2006 00 31   Cherries   Other : 2006 00 31 9000 ex 2006 00 99    Other :     Cherries 2006 00 99 9100 ex 2008 Fruit and other edible parts of plants , otherwise prepared or preserved, whether or not containing added sugar or other sweetening matter or spirit , not elsewhere specified or included :  Nuts, ground nuts and other seeds, whether or not mixed together : ex 2008 19   Other, including mixtures :    In immediate packings of a net content exceeding 1 kg:     Other : ex 2008 19 19      Other :       Common hazelnuts ( fruits of the species Corylus avellana), other than mixtures 2008 19 19 9100    In immediate packings of a net content not exceeding 1 kg: Other : ex 2008 19 99  Other : Common hazelnuts ( fruits of the species Corylus avellana), other than mixtures 2008 19 99 9100 ex 2009 Fruit juices ( including grape must ) and vegetable juices , unfermented and not containing added spirit, whether or not containing added sugar or other sweetening matter :  Orange juice : ex 2009 11   Frozen :    Of a density not exceeding 1,33 g/cm3 at 20 °C : ex 2009 11 99   Other : Pure juices not containing added substances with a sugar content of: 10 ° Brix or more but less than 22 ° Brix 2009 11 99 9110       22 ° Brix or more but less than 33 ° Brix 2009 11 99 9120       33 ° Brix or more but less than 44 ° Brix 2009 11 99 9130 No L 305/48 EN Official Journal of the European Communities 27 . 11 . 96 CN code Description of goods Product code ex 2009 11 99       44 ° Brix or more but less than 55 ° Brix 2009 11 99 9140 (cont 'd)       55 ° Brix or more 2009 11 99 9150 ex 2009 19   Other :    Of a density not exceeding 1,33 g/cm 5 at 20 °C : ex 2009 19 99     Other :      Pure juices not containing added substances with a sugar content of:       10 ° Brix or more but less than 22 ° Brix 2009 19 99 9110       22 ° Brix or more but less than 33 ° Brix 2009 19 99 9120       33 ° Brix or more but less than 44 ° Brix 2009 19 99 9130       44 ° Brix or more but less than 55 ° Brix 2009 19 99 9140       55 ° Brix or more 2009 19 99 9150 27 . 11 . 96 I EN I Official Journal of the European Communities No L 305/49 12 . Olive oil CN code Description of goods Product code 1509 Olive oil and its fractions, whether or not refined , but not chemically modified : 1509 10  Virgin : 1509 10 10   Lampante virgin olive oil 1509 10 10 9000 1509 10 90   Other :    In immediate packings of a net capacity of 5 litres or less 1509 10 90 9100    Other 1509 10 90 9900 1509 90 00  Other :   In immediate packings of a net capacity of 5 litres or less 1509 90 00 9100   Other 1509 90 00 9900 1510 00 Other oils and their fractions , obtained solely from olives , whether or not refined , but not chemically modified, including blends of these oils or fractions with oils or fractions of heading No 1509 : 1510 00 10  Crude oils 1510 00 10 9000 1510 00 90  Other :   In immediate packings of a net capacity of 5 litres or less 1510 00 90 9100 Other 1510 00 90 9900 No L 305/50 I EN j Official Journal of the European Communities 27. 11 . 96 13 . White and raw sugar without further processing CN code Description of goods Product code ex 1701 Cane or beet sugar and chemically pure sucrose, in solid form:  Raw sugar not containing added flavouring or colouring matter : ex 1701 11   Cane sugar : ex 1701 11 90 Other :     Candy sugar 1701 11 90 9100     Other raw sugar :      In immediate packings not exceeding 5 kg net of product 1701 11 90 9910 ex 1701 12   Beet sugar : ex 1701 12 90    Other :     Candy sugar 1701 12 90 9100     Other raw sugar :      In immediate packings not exceeding 5 kg net of product 1701 12 90 9910  Other : 1701 91 00   Containing added flavouring or colouring matter 1701 91 00 9000 ex 1701 99 Other : 1701 99 10    White sugar :     Candy sugar 1701 99 10 9100     Other :      Of a total quantity not exceeding 10 tonnes 1701 99 10 9910      Other 1701 99 10 9950 ex 1701 99 90    Other :     Containing added substances other than flavouring or colouring matter 1701 99 90 9100 27. 11 . 96 I EN I Official Journal of the European Communities No L 305/51 14. Syrups and other sugar products CN code Description of goods Product code 1702 Other sugars , including chemically pure lactose, maltose, glucose and fructose, in solid form; sugar syrups not containing added flavouring or colouring matter; artificial honey, whether or not mixed with natural honey; caramel : ex 1702 40  Glucose and glucose syrup, containing in the dry state at least 20% but less than 50% by weight of fructose: ex 1702 40 10   Isoglucose:    Containing in the dry state 41 % or more by weight of fructose 1702 40 10 9100 1702 60  Other fructose and fructose syrup, containing in the dry state more than 50% by weight fructose : 1702 60 10   Isoglucose 1702 60 10 9000 1702 60 90   Other :    Inulin syrup, obtained immediately after hydrolysis of inulin or oligofructoses, containing in the dry state more than 80 % by weight for fructose 1702 60 90 9200    Other 1702 60 90 9800 ex 1702 90  Other, including invert sugar : 1702 90 30   Isoglucose 1702 90 30 9000 1702 90 60   Artificial honey, whether or not mixed with natural honey   Caramel : 1702 90 60 9000 1702 90 71    Containing 50% or more by weight of sucrose in the dry matter 1702 90 71 9000 ex 1702 90 99   Other :    Other excluding sorbose 1702 90 99 9900 2106 Food preparations not elsewhere specified or included : ex 2106 90  Other :   Flavoured or coloured sugar syrups : 2106 90 30    Isoglucose syrups    Other : 2106 90 30 9000 2106 90 59 Other 2106 90 59 9000 No L 305/52 | EN | Official Journal of the European Communities 27. 11 . 96 15 . Wine CN code Product code 2009 2009 60 2009 60 11 2009 60 19 2009 60 119100 2009 60 19 9100 2009 60 51 2009 60 51 9100 2009 60 71 2009 60 71 9100 2204 2204 21 Description of goods Fruit juices ( including grape must ) and vegetable juices , unfermented and not containing added spirit , whether or not containing added sugar or other sweetening matter :  Grape juice ( including grape must ):   Of a density exceeding 1,33 g/cm ' at 20 °C :    Of a value not exceeding ECU 22 per 100 kg net weight :     Concentrated grape musts complying with the definition in point 6 of Annex I to Regulation ( EEC ) No 822/87    Other     Concentrated grape musts complying with the definition in point 6 to Annex I to Regulation ( EEC ) No 822/87   Of a density not exceeding 1,33 g/cm ' at 20 °C :    Of a value exceeding ECU 18 per 100 kg net weight :     Concentrated :      Concentrated grape musts complying with the definition in point 6 of Annex I to Council Regulation ( EEC ) No 822/87    Of a value not exceeding ECU 18 per 100 kg net weight :     With an added sugar content exceeding 30 % by weight :     Concentrated :       Concentrated grape musts complying with the definition in point 6 of Annex I to Council Regulation ( EEC ) No 822/87 Wine of fresh grapes, including fortified wines ; grape must other that of heading No 2009 :  Other wine; grape must with fermentation prevented or arrested by the addition of alcohol :   In containers holding 2 litres or less :    Other :     Of an actual alcoholic strength by volume not exceeding 13% vol :      Other : White :        Table wine ('), of an actual alcoholic strength of 9,5% vol or more , but not exceeding 1 1 % vol :         Of types A II and A III ( 2 )         Other        Table wine ('), of an actual alcoholic strength exceeding 11% vol but not exceeding 13% vol :         Of types A II and A III ( 2 )         Other        Other table wine (') of types A II and A III ( 2 )       Other :        Red or rose table wine (') of an actual alcoholic strength of 9,5% vol or more , but not exceeding 1 1 % vol :         Of type R III ( 5 ) and rose wine from vine varieties of the Portugieser type         Other        Red or rose table wine (') of an actual alcoholic strength exceeding 11 % vol , but not exceeding 13% :         Of type R III (') and rose wine from vine varieties of the Portugieser type         Other : 2204 21 79 2204 21 79 9120 2204 21 79 9180 2204 21 79 9220 2204 21 79 9280 2204 21 79 9910 2204 21 80 2204 21 80 9120 2204 21 80 9180 2204 21 80 9220 2204 21 80 9280 27. 11 . 96 1 EN I Official Journal of the European Communities No L 305/53 CN code Product code 2204 21 80 (cont'd) 2204 21 83 2204 21 83 9120 2204 21 83 9180 2204 21 84 2204 21 84 9120 2204 21 84 9180 2204 21 94 2204 21 94 9100 2204 21 94 9910 2204 21 98 2204 21 98 9100 2204 21 98 9910 2204 29 Description of goods   Of an actual alcoholic strength by volume exceeding 13% vol but not exceeding 15 % vol :    Other: White :      Table wines ( ] ):       Of types A II and A III ( 2 )       Other      Other :       Red or rose table wine ( 1 ):        Of type R III ( 3 ) and rose wine from vine varieties of the Portugieser type       Other   Of an actual alcoholic strength by volume exceeding 15 % vol but not exceeding 18% vol : Other :     Quality wines produced in specified regions, as defined in additional note No 5  Other :      Liqueur wines ( 4 )   Of an actual alcoholic strength by volume exceeding 18% vol but not exceeding 22 % vol :    Other :     Quality wines produced in specified regions, as defined in additional note No 5 Other :      Liqueur wines ( 4 ) Other :  Other :   Of an actual alcoholic strength by volume not exceeding 13% vol :  Other : White :    Sicilia ( Sicily ): Table wine ('), of an actual alcoholic strength of 9,5% vol , or more but not exceeding 1 1 % vol :        Of tpyes A II and A III ( 2 )      Other :       Table wine ('), of an actual alcoholic strength exceeding 11 % vol but not exceeding 13% vol :        Of types A II and A III ( 2 )        Other       Other tables wine (') of types A II and A III ( 2 )      Veneto : Table wine ('), of an actual alcoholic strength of 9,5% vol or more , but not exceeding 11% :        Of types A II and A III ( 2 )        Other       Table winef 1 ), of an actual alcoholic strength of not less than 11% vol but not exceeding 13% vol :        Of types A II and A III ( 2 ) Other       Other table wine (') of types A II and A III ( 2 ) 2204 29 62 2204 29 62 9120 2204 29 62 9180 2204 29 62 9220 2204 29 62 9280 2204 29 62 9910 2204 29 64 2204 29 64 9120 2204 29 64 9180 2204 29 64 9220 2204 29 64 9280 2204 29 64 9910 No L 305/54 EN I Official Journal of the European Communities 27 . 11 . 96 CN code Product code 2204 29 65 2204 29 65 9120 2204 29 65 9180 2204 29 65 9220 2204 29 65 9280 2204 29 65 9910 2204 29 71 2204 29 71 9120 2204 29 71 9180 2204 29 71 9220 2204 29 71 9280 2204 29 72 Description of goods -   Other -    Table wine ('), of an actual alcoholic strength exceeding 9,5% vol or more, but not exceeding 11 % vol : -     Of types A II and A III ( 2 ) -     Other -    Table wine ('), of an actual alcoholic strength exceeding 11 % vol but not exceeding 13% vol : -     Of types A II and A III ( 2 ) -    Other ! -   Other table wine (') of types A II and A III ( 2 ) -  Other -   Puglia (Apuglia ): -    Red or rose table wine ('), of an actual alcoholic strength of 9,5% vol or more but not exceeding 1 1 % vol : -     Of type R III (') and rose wine from vine varieties of the Portugieser type -     Other -    Red or rose table wine ('), of an actual alcoholic strength exceeding 11 % vol , but not exceeding 13% vol : -     Of type R III (') and rose wine from vine varieties of the Portugieser type -     Other -   Sicilia ( Sicily ): -    Red or rose table wine ('), of an actual alcoholic strength of 9,5 % vol , or more but not exceeding 1 1 % vol : -     Of type R III ( ') and rose wine from vine varieties of the Portugieser type -     Other -    Red or rose table wine ('), of an actual alcoholic strength exceeding 11 % vol but not exceeding 13% vol : -     Of type R Illf') and rose wine from varieties of the Portugieser type -     Other -   Other : -    Red or rose table wine ('), of an actual alcoholic strength of 9,5 % vol , or more but not exceeding 1 1 % vol : -     Of type R III (  ') and rose wine from vine varieties of the Portugieser type -     Other -    Red or rose table wine ('), of an actual alcoholic strength of 1 1 % vol or more but not exceeding 13% vol : -     Of type R III (') and rose wine from vine varieties of the Portugieser type -     Other Of an actual alcoholic strength by volume exceeding 13 % vol but not exceeding 15 % vol : - Other : White : -   Table wines ('): -    Of types A II and A III ( 2 ) -    Other 2204 29 72 9120 2204 29 72 9180 2204 29 72 9220 2204 29 72 9280 2204 29 75 2204 29 75 9120 2204 29 75 9180 2204 29 75 9220 2204 29 75 9280 2204 29 83 2204 29 83 9120 2204 29 83 9180 27 . 11 . 96 IEN Official Journal of the European Communities No L 305/55 CN code Description of goods Product code 2204 29 84       Other :        Table wines ('):         Of type RIHO and rosÃ © wine from vine varieties of the Portugieser type 2204 29 84 9120 l         Other 2204 29 84 9180     Of an actual alcoholic strength by volume exceeding 15% vol but not exceeding 18% vol : 2204 29 94      Other :       Quality wines produced in specified regions , as defined in additional note No 5 2204 29 94 9100       Other :        Liqueur wines ( 4 ) 2204 29 94 9910     Of an actual alcoholic strength by volume exceeding 18% vol but not exceeding 22 % vol : 2204 29 98      Other :       Quality wines produced in specified regions, as defined in additional note No 5 2204 29 98 9100       Other :        Liqueur wines ( 4 ) 2204 29 98 9910 2204 30  Other grape must :   Other :    Of a density of 1,33 g/cm 1 or less at 20 °C and of an actual alcoholic strength by volume not exceeding 1 % vol : 2204 30 92     Concentrated :      Concentrated grape musts complying with the definition in point 6 of Annex I to Regulation ( EEC ) No 822/87 2204 30 92 9100 2204 30 94     Other :       Concentrated grape musts complying with the definition in point 6 of Annex I to Regulation ( EEC ) No 822/87 2204 30 94 9100    Other : 2204 30 96     Concentrated :      Concentrated grape musts complying with the definition in point 6 of Annex I to Regulation ( EEC ) No 822/87 2204 30 96 9100 2204 30 98     Other :      Concentrated grape musts complying with the definition in point 6 of Annex I to Regulation ( EEC ) No 822/87 2204 30 98 9100 (') As defined in point 13 of Annex I to Council Regulation ( EEC ) No 822/87 (OJ No I. 84 , 27 . 3 . 1987 , p. 1 ). ( : ) As defined in point 2 of Annex III to Council Regulation ( EEC ) No 822/87 . ( ; ) As defined in point 1 of Annex III to Council Regulation ( EEC ) No 822/87 . ( 4 ) As defined in point 14 to Annex I to Council Regulation ( EEC]) No 822/87 .